Exhibit 10.1

SECURITIES PURCHASE AGREEMENT

BY AND AMONG

GASTAR EXPLORATION INC.

AND

EACH OF THE PURCHASERS LISTED ON SCHEDULE I HERETO

Dated as of March 20, 2017

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.   Definitions      2   2.   Authorization, Purchase and Sale of the
Securities      7  

2.1.

 

Authorization, Purchase and Sale

     7  

2.2.

 

Closing

     7   3.   Representations and Warranties of the Company      7  

3.1.

 

Organization and Power

     7  

3.2.

 

Capitalization

     7  

3.3.

 

Registration Rights

     8  

3.4.

 

Authorization

     8  

3.5.

 

Valid Issuance

     9  

3.6.

 

No Conflict

     10  

3.7.

 

No Defaults

     10  

3.8.

 

Consents

     10  

3.9.

 

SEC Reports; Financial Statements

     11  

3.10.

 

Absence of Certain Changes

     11  

3.11.

 

Absence of Litigation

     11  

3.12.

 

NYSE MKT

     11  

3.13.

 

Investment Company Act

     12  

3.14.

 

General Solicitation; No Integration

     12  

3.15.

 

Brokers

     12  

3.16.

 

Property

     12  

3.17.

 

Intellectual Property

     13  

3.18.

 

Labor

     13  

3.19.

 

Taxes

     14  

3.20.

 

ERISA

     14  

3.21.

 

Environmental

     14  

3.22.

 

Insurance

     15  

3.23.

 

Internal Controls

     15  

3.24.

 

Dividends

     15  

3.25.

 

Disclosure Controls

     16  

3.26.

 

Sarbanes-Oxley Act

     16  

3.27.

 

Anti-Corruption

     16  

3.28.

 

Money Laundering Laws

     16  

3.29.

 

Margin Securities

     17  

3.30.

 

Sanctions

     17  

3.31.

 

No Subsidiaries

     17  

3.32.

 

Reliance by the Purchasers

     17   4.   Representations and Warranties of the Purchasers      17  

4.1.

 

Organization

     17  

4.2.

 

Authorization

     18  

4.3.

 

No Conflict.

     18  



--------------------------------------------------------------------------------

TABLE OF CONTENTS (CONTINUED)

 

4.4.

 

Consents

   18

4.5.

 

Absence of Litigation

   18

4.6.

 

Available Funds

   19

4.7.

 

Brokers and Finders

   19

4.8.

 

Purchase Entirely for Own Account

   19

4.9.

 

Investor Status

   19

4.10.

 

Offer and Sale of Securities Not Registered

   19

4.11.

 

Legends

   20

4.12.

 

Reliance by the Company

   20 5.   Covenants    20

5.1.

 

HSR Approval

   20

5.2.

 

Shares Issuable Upon Conversion

   21

5.3.

 

Further Assurances

   21

5.4.

 

[Reserved]

   21

5.5.

 

[Reserved]

   21

5.6.

 

Specific Performance

   21

5.7.

 

Use of Proceeds

   22

5.8.

 

PATRIOT Act

   22

5.9.

 

DTC

   22

5.10.

 

[Reserved]

   22

5.11.

 

Standard of Care; Corporate Opportunities

   22

5.12.

 

[Reserved]

   23

5.13.

 

Notice of Developments

   23

5.14.

 

Interim Operating Covenants

   23

5.15.

 

Conditional Mandatory Repurchase

   24 6.   Conditions Precedent    25

6.1.

 

Conditions to the Obligation of the Purchasers

   25

6.2.

 

Conditions to the Obligation of the Company

   26 7.   Transfer of the Securities    27

7.1.

 

Transfer Requirements

   27 8.   Termination    27

8.1.

 

Conditions of Termination

   27

8.2.

 

Effect of Termination

   27 9.   Indemnification of the Purchasers    27

9.1.

 

General

   27

9.2.

 

Claims; Disputes

   28

9.3.

 

Opportunity to Defend Third Party Claims

   28

9.4.

 

Settlement

   28 10.   Miscellaneous Provisions    29

10.1.

 

Public Statements or Releases

   29



--------------------------------------------------------------------------------

TABLE OF CONTENTS (CONTINUED)

 

10.2.  

Interpretation

   29 10.3.  

Notices

   29 10.4.  

Severability

   30 10.5.  

Governing Law; Submission to Jurisdiction; Venue; Waiver of Trial by Jury

   31 10.6.  

Waiver

   32 10.7.  

Expenses

   32 10.8.  

Assignment

   32 10.9.  

Confidential Information

   32 10.10.  

Third Parties

   33 10.11.  

Counterparts

   33 10.12.  

Entire Agreement; Amendments

   33 10.13.  

Survival

   33 10.14.  

Recourse

   34 10.15.  

Amendments to Original Securities Purchase Agreement

   35



--------------------------------------------------------------------------------

TABLE OF CONTENTS (CONTINUED)

 

Schedules

  Schedule I  

Purchasers and Purchased Securities

Schedule II  

Litigation Matters

Schedule III  

Environmental Matters

Exhibits   Exhibit A  

Form of Supplemental Indenture

Exhibit B  

Form of Registration Rights Agreement Amendment

Exhibit C  

Form of Credit Agreement Amendment

Exhibit D  

Form of Corporate Legal Opinion of Vinson & Elkins LLP

Exhibit E  

Form of Certificate of Designation



--------------------------------------------------------------------------------

This SECURITIES PURCHASE AGREEMENT (this “Agreement”) is dated as of March 20,
2017, by and among Gastar Exploration Inc., a Delaware corporation (the
“Company”), and each of the purchasers listed on Schedule I hereto (each, a
“Purchaser” and together, with their successors and permitted assigns, the
“Purchasers”).

WHEREAS, the Company has previously issued $125,000,000 aggregate principal
amount of its Convertible Notes due 2022 pursuant to that certain Indenture,
dated as of March 3, 2017 (the “Indenture”), among the Company, the guarantor
listed on the signature pages thereof, the Trustee (as defined in Section 1
below) and Wilmington Trust, National Association, as collateral agent;

WHEREAS, the Company has authorized the issuance of (a) an additional
$75,000,000 aggregate principal amount of its Convertible Notes due 2022 (the
“Notes”) to be issued in accordance with the terms and conditions of the
Indenture, as supplemented by a supplemental indenture substantially in the form
attached to this Agreement as Exhibit A (the “Supplemental Indenture”), which
Notes (i) shall be convertible into cash, newly issued shares (the “Conversion
Shares”) of common stock, par value $0.001 per share, of the Company (the
“Common Stock”) or a combination of cash and Conversion Shares pursuant to the
terms of the Indenture and (ii) shall be subject to a conditional mandatory
repurchase pursuant to Section 5.15 hereof, (b) shares of Common Stock issuable
in exchange for the aggregate principal amount of Notes subject to such
conditional mandatory repurchase and (c) 2,000 shares of the Company’s Special
Voting Preferred Stock, par value $0.01 per share (the “Special Voting Shares”),
which shall have the rights, powers, preferences and privileges substantially as
set forth in the Certificate of Designation attached to this Agreement as
Exhibit E (the “Certificate of Designation”);

WHEREAS, the Company desires to issue and sell to the Purchasers pursuant to
this Agreement, and each Purchaser, severally, desires to purchase from the
Company, the aggregate principal amount of such Notes as is set forth opposite
its name in Schedule I hereto;

WHEREAS, the Company desires to use the net proceeds from the Notes to finance
the Acquisition (as defined in Section 1 below) pursuant to the Acquisition
Agreement (as defined in Section 1 below) and for general corporate purposes;

WHEREAS, the Purchasers are entitled to registration rights pursuant to that
certain Registration Rights Agreement, dated as of March 3, 2017 (the
“Registration Rights Agreement”), among the Company and the Purchasers and such
Registration Rights Agreement shall be amended as of the Closing Date (as
defined in Section 1 below) by an amendment substantially in the form attached
to this Agreement as Exhibit B (the “Registration Rights Agreement Amendment”);
and

WHEREAS, the Company previously entered into the Credit Agreement (as defined in
Section 1 below), which provided for a new $250,000,000 senior secured first
lien term loan facility (the “New Term Facility”) and such Credit Agreement
shall be amended as of the Closing Date by an amendment substantially in the
form attached to this Agreement as Exhibit C (the “Credit Agreement Amendment”).



--------------------------------------------------------------------------------

NOW THEREFORE, in consideration of the mutual agreements, representations,
warranties and covenants herein contained, the parties hereto agree as follows:

1.    Definitions. As used in this Agreement, the following terms shall have the
following respective meanings:

“Acquisition” shall mean the Company’s proposed acquisition of certain leasehold
and wellbore interests pursuant to the Acquisition Agreement.

“Acquisition Agreement” shall mean that certain letter agreement, dated as of
February 24, 2017, by and among the Company and the purchasers named therein
concerning the acquisition of certain leasehold and wellbore interests in
Kingfisher County, Oklahoma.

“Action” shall mean any claim, suit, action, arbitration, cause of action,
complaint, allegation, criminal prosecution, investigation, demand letter, or
proceeding, whether at law or at equity and whether public or private, before or
by any Governmental Authority, any arbitrator or other tribunal.

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under direct or indirect common control
with such Person, provided, that each Affiliated Entity, and each Affiliate of
an Affiliated Entity, of the Purchasers shall be deemed to be an Affiliate of
the Purchasers.

“Affiliated Entity” shall mean any investment fund or holding company (including
any special purpose vehicle) formed for investments purposes that is primarily
managed, advised or serviced by the Purchasers or by an Affiliate of the
Purchasers or whose general partner, managing member or other controlling Person
is a Purchaser or an Affiliate of a Purchaser.

“Agreement” has the meaning set forth in the first paragraph hereof.

“Beneficially Own,” “Beneficially Owned,” or “Beneficial Ownership” shall have
the meaning set forth in Rule 13d-3 of the rules and regulations promulgated
under the Exchange Act, except that for purposes of this Agreement the words
“within sixty days” in Rule 13d-3(d)(1)(i) shall not apply, to the effect that a
Person shall be deemed to be the beneficial owner of a security if that Person
has the right to acquire beneficial ownership of such security at any time.

“Benefit Plans” shall mean employee benefit plans as defined in Section 3(3) of
the Employee Retirement Income Security Act of 1974, as amended or modified from
time to time, and all other employee benefit practices or arrangements,
including any such practices or arrangements providing severance pay, sick
leave, vacation pay, salary continuation for disability, retirement benefits,
deferred compensation, bonus pay, incentive pay, stock options or other
stock-based compensation, hospitalization insurance, medical insurance, life
insurance, scholarships or tuition reimbursements, maintained by the Company or
to which the Company is obligated to contribute for employees or former
employees.

“Board of Directors” shall mean the Board of Directors of the Company.

 

- 2 -



--------------------------------------------------------------------------------

“Certificate of Designation” has the meaning set forth in the recitals hereof.

“Change in Control” shall mean the occurrence of any of the following events:
(i) the Company sells all or substantially all of its consolidated assets to an
unaffiliated third party, (ii) any Person or “group” (as such term is used in
Section 13 of the Exchange Act) (other than the Purchasers or any “group”
including the Purchasers), directly or indirectly, obtains Beneficial Ownership
of 50% or more of the total outstanding voting power of the Voting Stock or
(iii) the Company participates in any merger, consolidation or similar
transaction unless immediately following the consummation of such transaction
the stockholders of the Company immediately prior to the consummation of such
transaction continue to hold (in substantially the same proportion as their
ownership of the Company’s Voting Stock immediately prior to the transaction)
more than 50% of all of the outstanding common stock or other securities
entitled to vote for the election of directors of the surviving or resulting
entity in such transaction.

“Closing” has the meaning set forth in Section 2.2 hereof.

“Closing Date” has the meaning set forth in Section 2.2 hereof.

“Code” shall mean the Internal Revenue Code of 1986, as amended or modified from
time to time and including the regulations and published interpretations
thereunder.

“Common Stock” has the meaning set forth in the recitals hereof.

“Company” has the meaning set forth in the first paragraph hereof.

“Confidential Information” has the meaning set forth in Section 10.9 hereof.

“Control” (including the terms “controlling” and “controlled by”) with respect
to any Person shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management policies of such Person, whether
through the ownership of voting securities, by contract or otherwise.

“Conversion Shares” has the meaning set forth in the recitals hereof. For
purpose of determining the number of Conversion Shares issuable upon conversion
of the Notes, the Company shall be deemed to elect “Physical Settlement” (as
defined in the Indenture).

“Credit Agreement” means that certain Third Amended and Restated Credit
Agreement, dated as of March 3, 2017, among the Company, the guarantors from
time to time party thereto, the lenders party thereto and Wilmington Trust,
National Association, as administrative agent, as amended by Credit Agreement
Amendment, and as the same may be further amended from time to time.

“Disclosed” means set forth in the SEC Reports, excluding any disclosures set
forth in risk factors or any “forward-looking statements.”

“DTC” has the meaning set forth in Section 5.9 hereof.

“Environmental Laws” has the meaning set forth in Section 3.21 hereof.

 

- 3 -



--------------------------------------------------------------------------------

“Equity Securities” means any and all shares of (i) Common Stock, (ii) Preferred
Stock, and (iii) any equity securities (including preferred stock) of the
Company convertible into, or exchangeable or exercisable for, any of the
foregoing shares, and options, warrants or other rights to acquire any of the
foregoing shares or other securities.

“ERISA” has the meaning set forth in Section 3.18 hereof.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended or
modified from time to time, and all of the rules and regulations promulgated
thereunder.

“Exempt Persons” has the meaning set forth in Section 5.11 hereof.

“Expired Rights Agreement” has the meaning set forth in Section 3.2 hereof.

“Federal Reserve Board” has the meaning set forth in Section 3.29 hereof.

“Financial Statements” has the meaning set forth in Section 3.9(b) hereof.

“First Lien Secured Parties” shall mean “Secured Parties” (as such term is
defined in the Credit Agreement), lenders under any “Senior Credit Facility” (as
such term is defined in the Credit Agreement) and any “Qualified Counterparties”
(as such term is defined in the Credit Agreement).

“GAAP” has the meaning set forth in Section 3.9(b) hereof.

“Governmental Authority” shall mean any legislature, agency, bureau, branch,
department, division, commission, instrumentality, court, tribunal, magistrate,
justice, multi-national organization, quasi-governmental body, or other similar
recognized organization or body of any federal, state, county, municipal, local,
provincial or foreign government or any court, arbitrator, arbitration panel or
similar judicial body.

“HSR Act” shall mean the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended or modified from time to time.

“Indemnification Notice” has the meaning set forth in Section 9.2 hereof.

“Indemnified Person” has the meaning set forth in Section 9.1 hereof.

“Indenture” has the meaning set forth in the recitals hereof.

“Intellectual Property” has the meaning set forth in Section 3.17 hereof.

“Intercreditor Agreement” has the meaning set forth in the recitals hereof.

“Investment Company Act” has the meaning set forth in Section 3.13 hereof.

“Losses” has the meaning set forth in Section 9.1 hereof.

 

- 4 -



--------------------------------------------------------------------------------

“Material Adverse Effect” shall mean such facts, circumstances, events or
changes that are, individually or in the aggregate, materially adverse to
(i) the assets, business, business prospects, operations, earnings, properties,
condition (financial or otherwise), stockholders’ equity or results of
operations of the Company or (ii) the Company’s ability to consummate the
transactions contemplated by the Transaction Agreements.

“Money Laundering Laws” has the meaning set forth in Section 3.28 hereof.

“NYSE MKT” has the meaning set forth in Section 3.12 hereof.

“New Term Facility” has the meaning set forth in the recitals hereof.

“Notes” has the meaning set forth in the recitals hereof.

“Original Securities Purchase Agreement” means that certain Securities Purchase
Agreement, dated as of February 16, 2017, by and among Gastar Exploration Inc.
and the Purchasers, as amended by Amendment No. 1 dated March 3, 2017.

“Permitted Business Liens” shall mean the all liens, security interests,
pledges, charges, encumbrances, mortgages and restrictions described in clauses
(E), (G), (L) and (M) of the definition of “Permitted Liens” set forth in the
Indenture.

“Person” shall mean an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture or any other entity or organization.

“Pre-Closing Period” shall mean the period commencing on the date hereof and
terminating on the earlier to occur of (a) the Closing and (b) the termination
of this Agreement in accordance with the provisions hereof.

“Preferred Stock” means the preferred stock of the Company, par value $0.01 per
share.

“Purchaser” has the meaning set forth in the first paragraph hereof.

“Purchaser Adverse Effect” has the meaning set forth in Section 4.3 hereof.

“Registration Rights Agreement” has the meaning set forth in the recitals
hereof, as amended by the Registration Rights Agreement Amendment.

“Registration Rights Agreement Amendment” has the meaning set forth in the
recitals hereof.

“Representatives” has the meaning set forth in Section 10.9 hereof.

“Restricted Period” has the meaning set forth in Section 7.1(a) hereof.

“Rights Agreement” shall mean that certain Rights Agreement dated as of
January 27, 2017 between the Company and American Stock Transfer & Trust
Company, LLC, as Rights Agent.

 

- 5 -



--------------------------------------------------------------------------------

“rights-of-way” has the meaning set forth in Section 3.16 hereof.

“Rule 144” shall mean Rule 144 (or any successor provision) under the Securities
Act, as such provision may be amended from time to time.

“Sanctions” has the meaning set forth in Section 3.30 hereof.

“SEC” shall mean the Securities and Exchange Commission.

“SEC Reports” shall mean the Company’s Annual Report on Form 10-K for the fiscal
year ended December 31, 2016 and any Current Reports on Form 8-K filed or
furnished by the Company after December 31, 2016 and on or prior to the date
hereof.

“Securities” shall mean the Notes, the Conversion Shares and the shares of
Common Stock and Special Voting Shares issuable pursuant to Section 5.15 hereof.

“Securities Act” shall mean the Securities Act of 1933, as amended or modified
from time to time, and all of the rules and regulations promulgated thereunder.

“Special Voting Shares” has the meaning set forth in the recitals hereof.

“Specified Person” has the meaning set forth in Section 10.14(b) hereof.

“Subsidiary” when used with respect to any party shall mean any corporation or
other organization, whether incorporated or unincorporated (x) of which such
party or a Subsidiary of such party is a general partner or managing member or
(y) of which at least a majority of the securities or other interests of which
having by their terms ordinary voting power to elect a majority of the board of
directors or others performing similar functions with respect to such
corporation or other organization is directly or indirectly owned or controlled
by such party or by any one or more of its Subsidiaries, or by such party and
one or more of its Subsidiaries.

“Transaction Agreements” shall mean this Agreement, the Registration Rights
Agreement, as amended by the Registration Rights Agreement Amendment, the
Indenture, as amended by the Supplemental Indenture, and the Notes.

“Transfer” has the meaning set forth in Section 7.1(a) hereof.

“Trustee” shall mean Wilmington Trust, National Association or such other
financial institution that provides corporate trust services as proposed by the
Company and consented to by the Purchasers.

“Voting Stock” shall mean securities of any class or kind ordinarily having the
power to vote generally for the election of directors, managers or other voting
members of the governing body of the Company or any successor thereto.

 

- 6 -



--------------------------------------------------------------------------------

2.    Authorization, Purchase and Sale of the Securities.

2.1.    Authorization, Purchase and Sale. The Company has authorized (a) the
initial sale and issuance to the Purchasers of the Notes, (b) the issuance of
the Conversion Shares, if any, to be issued upon the conversion of the Notes and
(c) the issuance to the Purchasers of the shares of Common Stock and Special
Voting Shares (including the filing with the Secretary of State of the State of
Delaware of a Certificate of Designation for the Special Voting Shares
substantially in the form included as Exhibit E hereto) under the circumstances
described in Section 5.15. Subject to and upon the terms and conditions set
forth in this Agreement, at the Closing, the Company shall issue and sell to
each Purchaser, and each Purchaser, severally, shall purchase from the Company,
the aggregate principal amount of Notes set forth opposite its name in Schedule
I hereto, at a purchase price equal to the principal amount of Notes purchased.

2.2.    Closing.

(a)    Subject to the satisfaction or waiver of the conditions set forth in
Section 6, the closing of the purchase and sale of the Notes (the “Closing”)
shall take place at the offices of Vinson & Elkins LLP, 1001 Fannin Street,
Suite 2500, Houston, TX 77002 either (i) upon the satisfaction or waiver of the
conditions set forth in Section 6 or (ii) on such other date as is mutually
agreed upon in writing by the Company and the Purchasers (the “Closing Date”).

(b)    At the Closing, the Notes shall be delivered in certificated form with
appropriate restrictive legends and transfer restriction notations as set forth
in the Indenture to the account(s) specified by the Purchasers (or any Affiliate
of Ares Management LLC to which the rights and obligations under this Agreement
are assigned prior to the Closing Date consistent with the terms of this
Agreement and in aggregate principal amount held entirely by the Purchasers)
against payment to the Company of the purchase price therefor by wire transfer
of immediately available funds to an account to be designated by the Company.

3.    Representations and Warranties of the Company. The Company hereby
represents and warrants to the Purchasers as follows:

3.1.    Organization and Power. The Company has been duly organized and is
validly existing as a corporation in good standing under the laws of the State
of Delaware, with the corporate power and authority to own its properties and to
conduct its business as it is currently being conducted. The Company is duly
qualified to transact business and is in good standing as a foreign corporation
in each other jurisdiction in which its ownership or leasing of property or the
conduct of its business requires such qualification, except where the failure to
be so qualified or in good standing or have such power or authority would not,
individually or in the aggregate, have a Material Adverse Effect.

3.2.    Capitalization.

(a)    As of December 31, 2016, (i) the total number of outstanding shares of
Common Stock was 150,377,870 (including 2,445,290 shares issued as restricted
stock subject to forfeiture or future vesting) and the total number of shares of
Common Stock issuable upon exercise of outstanding options to acquire shares of
Common Stock was 214,600, (ii) the total number of outstanding shares of
Preferred Stock consisted of 4,045,000 shares of 8.625%

 

- 7 -



--------------------------------------------------------------------------------

Series A Cumulative Preferred Stock and 2,140,000 shares of 10.75% Series B
Cumulative Preferred Stock, (iii) 1,475,730 performance based units were issued
and outstanding subject to payment in Common Stock upon vesting of between 0 and
2.0 shares per unit and (iv) no other shares of stock or options or rights to
acquire stock were outstanding, except stockholder rights distributed or created
pursuant to that certain Rights Agreement dated January 18, 2016 between the
Company and American Stock Transfer & Trust Company, LLC, as Rights Agent, as
amended, (the “Expired Rights Agreement”) which rights have expired by their
terms. Since December 31, 2016 through the date hereof, the Company has issued
(i) 29,408,305 shares of Common Stock issued to the Purchasers pursuant to the
Original Securities Purchase Agreement, (ii) 5,447,919 shares of Common Stock
pursuant to its at-the-market sales agency plan, (iii) 913,639 shares of
restricted Common Stock subject to vesting (and net of forfeitures) pursuant to
its Long-Term Incentive Stock Plan, (iv) 286,145 performance based units subject
to payment in Common Stock upon vesting of between 0 and 2.0 shares per unit
issued pursuant to the Company’s Long-Term Incentive Stock Plan and (v) grants
under the Company’s Long-Term Incentive Plan of an additional 544,051 restricted
stock units and 544,051 performance based units, the payment of which in Common
Stock remains subject to approval by stockholders of the Company at its 2017
annual meeting of stockholders. Except as provided in the foregoing sentence,
since December 31, 2016 there have been no other options or other rights to
acquire shares of Common Stock issued except certain rights distributed to
stockholders or created for the benefit of stockholders pursuant to the Rights
Agreement and shares of capital stock issued by the Company pursuant to
outstanding options and other rights to purchase shares of Common Stock. All
such issued and outstanding shares of Common Stock and Preferred Stock have been
duly authorized and validly issued and are fully paid and non-assessable. As of
the date of this Agreement, no dividends have been paid or declared with respect
to the shares of Common Stock except for the dividend declaration and
distribution of rights issued pursuant to the Expired Rights Agreement and the
Rights Agreement.

(b)    As of the date of this Agreement, except as set forth in Section 3.2(a),
and except for pursuant to the Company’s Benefit Plans, rights issued pursuant
to the Rights Agreement and the outstanding Preferred Stock, there are no
existing options, warrants, calls, preemptive (or similar) rights, subscriptions
or other rights, agreements or commitments obligating the Company to issue,
transfer or sell, or cause to be issued, transferred or sold, any capital stock
of the Company or any securities convertible into or exchangeable for such
capital stock, and there are no outstanding contractual obligations of the
Company to repurchase, redeem or otherwise acquire any of its shares of capital
stock.

3.3.    Registration Rights. Except as set forth in the Transaction Agreements,
the Company has not granted to any Person the right to require the Company to
register Common Stock on or after the date of this Agreement.

3.4.    Authorization. The Company has all requisite corporate power to enter
into the Transaction Agreements and to carry out and perform its obligations
under the terms of the Transaction Agreements. All corporate action on the part
of the Company and its officers, directors and stockholders necessary for the
authorization of the Securities, the authorization, execution, delivery and
performance of the Transaction Agreements and the consummation of the
transactions contemplated herein and therein has been taken. The execution,
delivery and performance of the Transaction Agreements by the Company, the
issuance of the Securities in

 

- 8 -



--------------------------------------------------------------------------------

accordance with their terms and the consummation of the other transactions
contemplated herein and therein do not require any approval of the Company’s
stockholders (other than such approval as has already been obtained and other
than the Requisite Stockholder Approval (as defined in the Indenture)). Assuming
this Agreement constitutes the legal and binding agreement of the Purchasers,
this Agreement constitutes a legal, valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium and similar laws relating to or affecting creditors generally or by
general equity principles (regardless of whether such enforceability is
considered in a proceeding in equity or at law). Upon their respective execution
by the Company and the other parties thereto and assuming that they constitute
legal and binding agreements of the other parties thereto, each of the
Indenture, as amended by the Supplemental Indenture, and the Registration Rights
Agreement, as amended by the Registration Rights Agreement Amendment, will
constitute a legal, valid and binding obligation of the Company enforceable
against the Company in accordance with its terms, except as such enforceability
may be limited by bankruptcy, insolvency, reorganization, moratorium and similar
laws relating to or affecting creditors generally or by general equity
principles (regardless of whether such enforceability is considered in a
proceeding in equity or at law). The Liens (as defined in the Indenture) created
by the Collateral Documents (as defined in the Original Securities Purchase
Agreement) have been validly perfected (to the extent perfection is required in
the Collateral Documents) and the Notes being purchased by the Purchasers
hereunder will, upon issuance pursuant to the terms hereof and the terms of the
Indenture, be secured by such Liens.

3.5.    Valid Issuance. The Notes being purchased by the Purchasers hereunder
will, upon issuance pursuant to the terms hereof and the terms of the Indenture
and upon payment therefor, be valid and legally binding obligations of the
Company, enforceable in accordance with their terms and the terms of the
Indenture, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium and similar laws relating to or affecting
creditors generally or by general equity principles (regardless of whether such
enforceability is considered in a proceeding in equity or at law). At or prior
to the Closing and at all times thereafter, the Company will have authorized and
have available for issuance at least the number of Conversion Shares into which
the Notes may be converted, assuming that all outstanding Notes were converted
at the same time under Physical Settlement (as defined in the Indenture) and at
the maximum conversion rate set forth in the last sentence of Section 5.07(A) of
the Indenture. The Conversion Shares issuable upon conversion of the Notes have
been duly authorized for issuance and, when issued upon conversion of the Notes
will be duly and validly issued, fully paid and non-assessable and will not be
subject to any pre-emptive or similar rights and will rank pari passu in all
respects with all other existing shares of Common Stock. The shares of Common
Stock and the Special Voting Shares issuable pursuant to Section 5.15 hereof
have been duly authorized and, upon issuance in accordance with the terms
hereof, will be validly issued, fully paid and nonassessable and will not be
subject to any pre-emptive or similar rights. Subject to the accuracy of the
representations made by the Purchasers in Section 4 hereof, the Securities will
be issued to the Purchasers in compliance with applicable exemptions from
(i) the registration and prospectus delivery requirements of the Securities Act
and (ii) the registration and qualification requirements of applicable
securities laws of the states of the United States.

 

- 9 -



--------------------------------------------------------------------------------

3.6.    No Conflict. The execution, delivery and performance of the Transaction
Agreements by the Company, the issuance of the Securities and the consummation
of the other transactions contemplated hereby will not (i) conflict with or
result in a breach or violation of any of the terms or provisions of, constitute
a default under (nor constitute any event which with or without notice, lapse of
time or both would result in any breach or violation of or constitute a default
under), give rise to any right of termination or other right or the cancellation
or acceleration of any right or obligation or loss of a benefit under, or give
rise to the creation or imposition of any lien, encumbrance, security interest,
claim or charge upon any property or assets of the Company pursuant to any
indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which the Company or its Subsidiaries is a party or by which
either the Company or any of its properties may be bound or to which any of
their property or assets is subject, (ii) result in any violation of the
provisions of the charter or by-laws (or analogous governing instrument, as
applicable) of the Company, or (iii) result in any violation of any law,
statute, rule, regulation, judgment, order or decree of any court or
governmental agency or body, domestic or foreign, having jurisdiction over the
Company, or any of its properties or assets, except, with respect to clauses
(i) and (iii), for any such conflict, breach, violation or default as would not,
individually or in the aggregate, have a Material Adverse Effect.

3.7.    No Defaults. The Company is not in breach or violation of or in default
(nor has any event occurred which with notice, lapse of time or both would
result in any breach or violation of, or constitute a default) (i) under the
provisions of its charter or bylaws (or analogous governing instrument, as
applicable) or (ii) in the performance or observance of any term, covenant,
obligation, agreement or condition contained in any indenture, mortgage, deed of
trust, bank loan or credit agreement or other evidence of indebtedness, or any
license, lease, contract or other agreement or instrument to which the Company
or such Subsidiary is a party or by which any of its properties may be bound or
affected, or (iii) in the performance or observance of any statute, law, rule,
regulation, ordinance, judgment, order or decree of any court, regulatory body,
administrative agency, governmental body, arbitrator or other authority having
jurisdiction over the Company or such Subsidiary or any of its properties, as
applicable, except, with respect to clauses (ii) and (iii) above, to the extent
any such contravention has been waived or would not, individually or in the
aggregate, result in a Material Adverse Effect.

3.8.    Consents. No approval, authorization, consent or order of or filing,
qualification or registration with, any person or entity (including court or
governmental agency or body, foreign or domestic), which has not been made,
obtained or taken and is not in full force and effect, is required of the
Company in connection with the execution, delivery and performance of the
Transaction Agreements by the Company, the issuance of the Securities and the
consummation of the other transactions contemplated by the Transaction
Agreements other than (i) such filings as may be required under the Securities
Act pursuant to the Registration Rights Agreement, (ii) such filings as may be
required under the rules of the Financial Industry Regulatory Authority,
(iii) such filings as may be required by the NYSE MKT, (iv) any required filing
on Form 8-K under the Exchange Act or (v) the expiration or termination of any
applicable waiting periods under the HSR Act or any foreign antitrust
requirements in connection with the issuance of Conversion Shares upon
conversion of the Notes.

 

- 10 -



--------------------------------------------------------------------------------

3.9.    SEC Reports; Financial Statements.

(a)    The Company has filed all required registration statements, prospectuses,
reports, schedules, forms, statements and other documents required to be filed
by it with the SEC since December 31, 2012 through the date hereof. The
information contained or incorporated by reference in the SEC Reports (but
excluding representations and warranties contained in any instrument or
agreement filed as an exhibit thereto) was true and correct in all material
respects as of the respective dates of the filing thereof with the SEC (or if
amended or superseded by a filing prior to the date of this Agreement, then on
the date of such filing); and, as of such respective dates, the SEC Reports did
not contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading. All of
the SEC Reports, as of their respective dates, complied as to form in all
material respects with the applicable requirements of the Securities Act and the
Exchange Act and the rules and regulations promulgated thereunder.

(b)    The consolidated financial statements of the Company included in the SEC
Reports (collectively, the “Financial Statements”) fairly present in all
material respects the consolidated financial position of the Company as of the
dates indicated, and the results of its operations and cash flows for the
periods therein specified, all in accordance with United States generally
accepted accounting principles applied on a consistent basis (“GAAP”) throughout
the periods therein specified (except as otherwise noted therein, and in the
case of quarterly financial statements except for the absence of footnote
disclosure and subject, in the case of interim periods, to normal year-end
adjustments).

(c)    Except as disclosed in the SEC Reports, the Company has not incurred any
liabilities that are of a nature that would be required to be disclosed on a
balance sheet of the Company or the footnotes thereto prepared in conformity
with GAAP, other than (i) liabilities incurred in the ordinary course of
business since December 31, 2016, and (ii) liabilities that would not,
individually or in the aggregate, have a Material Adverse Effect.

3.10.    Absence of Certain Changes. Since December 31, 2016, there have not
been any changes, circumstances, conditions or events which, individually or in
the aggregate, have had, or would reasonably be expected to have, a Material
Adverse Effect.

3.11.    Absence of Litigation. Except as disclosed in Schedule II, there are no
material legal or governmental actions, suits, claims or proceedings pending or,
to the Company’s knowledge, threatened or contemplated to which the Company is
or would be a party or of which any of their respective properties is or would
be subject at law or in equity, before or by any federal, state, local or
foreign governmental or regulatory commission, board, body, authority or agency,
or before or by any self-regulatory organization or other non-governmental
regulatory authority.

3.12.    NYSE MKT. The Common Stock is registered pursuant to Section 12(b) of
the Exchange Act and is listed on the NYSE MKT LLC (“NYSE MKT”), and the Company
has no action pending to terminate the registration of the Common Stock under
the Exchange Act or delist the Common Stock from the NYSE MKT, nor has the
Company received any notification that the SEC or the NYSE MKT is currently
contemplating terminating such registration or listing.

 

- 11 -



--------------------------------------------------------------------------------

3.13.    Investment Company Act. The Company is not, and immediately after
receipt of payment for the Securities will not be, (i) an “investment company”
or a company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended (the “Investment Company Act”), and
the rules and regulations of the SEC thereunder, or (ii) a “business development
company” (as defined in Section 2(a)(48) of the Investment Company Act).

3.14.     General Solicitation; No Integration. Neither the Company nor any
other Person or entity authorized by the Company to act on its behalf has
engaged in a general solicitation or general advertising (within the meaning of
Regulation D of the Securities Act) of investors with respect to offers or sales
of the Securities. The Company has not, directly or indirectly, sold, offered
for sale, solicited offers to buy or otherwise negotiated in respect of, any
security (as defined in the Securities Act) which, to its knowledge, is or will
be integrated with the Securities sold pursuant to this Agreement.

3.15.    Brokers. Neither the Company nor any other Person authorized by the
Company to act on its behalf has retained, utilized or been represented by any
broker or finder in connection with the transactions contemplated by this
Agreement whose fees the Purchasers would be required to pay, other than as
previously disclosed in writing to Purchasers.

3.16.    Property. Except as otherwise set forth in the SEC Reports or such as
in the aggregate does not, individually or in the aggregate, currently result
in, and is not reasonably expected in the future to result in, a Material
Adverse Effect, the Company has title to their respective properties as follows:
(a) with respect to wells (including leasehold interests and appurtenant
personal property) and non-producing oil and gas properties (including
undeveloped locations on leases held by production and those leases not held by
production), such title is good and free and clear of all liens, security
interests, pledges, charges, encumbrances, mortgages and restrictions (except
Permitted Business Liens and those arising under or in connection with the
Credit Agreement or the Indenture); (b) with respect to non-producing properties
in exploration prospects, such title was investigated in accordance with
customary industry procedures prior to the acquisition thereof by the Company or
any such Subsidiary; (c) with respect to real property other than oil and gas
interests, such title is good and marketable free and clear of all liens,
security interests, pledges, charges, encumbrances, mortgages and restrictions
(except Permitted Business Liens); and (d) with respect to personal property
other than that appurtenant to oil and gas interests, such title is free and
clear of all liens, security interests, pledges, charges, encumbrances,
mortgages and restrictions (except Permitted Business Liens and those arising
under or in connection with the Credit Agreement or the Indenture). No real
property owned, leased, licensed, or used by the Company or any Subsidiary lies
in an area which is, or to the knowledge of the Company will be, subject to
restrictions which would prohibit, and no statements of facts relating to the
actions or inaction of another person or entity or his or its ownership,
leasing, licensing, or use of any real or personal property exists or will exist
which would prevent, the continued effective ownership, leasing, licensing,
exploration, development or production or use of such real property in the
business of the Company or any such Subsidiary as presently conducted, except as
such that in the aggregate does not currently result in, and is not reasonably
expected in the future to result in, a Material Adverse Effect. The working
interests in oil, gas and mineral leases or mineral interests that constitute a
portion of the real property held by the Company reflect in all material
respects the right of the Company to

 

- 12 -



--------------------------------------------------------------------------------

explore, develop or receive production from such real property, subject to
statutes, regulations and administrative orders regarding forced pooling and
rights of third parties to participate in the drilling of wells on such leases
pursuant to agreements entered into in the ordinary course of business or
described in the SEC Reports or pursuant to that certain Development Agreement
dated as of October 14, 2016. The Company has such consents, easements, rights
of way or licenses from any person (“rights-of-way”) as are necessary to enable
the Company to conduct its business as it is currently being conducted, except
for such rights-of-way the lack of which would not have, individually or in the
aggregate, a Material Adverse Effect.

3.17.    Intellectual Property. The Company owns or possesses the right to use
all patents, trademarks, trademark registrations, service marks, service mark
registrations, trade names, copyrights, licenses, inventions, software,
databases, know-how, Internet domain names, trade secrets and other unpatented
and/or unpatentable proprietary or confidential information, systems or
procedures, and other intellectual property (collectively, “Intellectual
Property”) necessary to carry on its businesses as currently conducted, and the
Company is not aware of any claim to the contrary or any challenge by any other
person to the rights of the Company with respect to the foregoing except for
those that could not, individually or in the aggregate, have a Material Adverse
Effect. The Company’s Intellectual Property licenses are, to the knowledge of
the Company, valid, binding upon, and enforceable by or against the parties
thereto in accordance with their terms. The Company has complied in all material
respects with, and are not in breach nor have received any asserted or
threatened claim of breach of, any Intellectual Property license, and the
Company has no knowledge of any breach or anticipated breach by any other person
of any Intellectual Property license. The business of the Company as now
conducted does not and will not infringe or conflict with any patents,
trademarks, service marks, trade names, copyrights, trade secrets, licenses or
other Intellectual Property or franchise right of any person. The Company has
not received written notice of any claim against the Company alleging the
infringement by the Company of any patent, trademark, service mark, trade name,
copyright, trade secret, license in or other intellectual property right or
franchise right of any person. The Company has taken all reasonable steps to
protect, maintain and safeguard its rights in all Intellectual Property,
including the execution of appropriate nondisclosure and confidentiality
agreements. The consummation of the transactions contemplated by this Agreement
will not result in the loss or impairment of or payment of any additional
amounts with respect to, nor require the consent of any other person in respect
of, the right of the Company to own, use or hold for use any of the Intellectual
Property as owned, used or held for use in the conduct of the businesses as
currently conducted. The Company does not own any patents or has made
application for the issuance of a patent.

3.18.    Labor. No labor problem or dispute with the employees of the Company
exists, or, to the Company’s knowledge, is threatened or imminent, which would
reasonably be expected to result in a Material Adverse Effect. The Company is
not aware that any key employee or significant group of employees of the Company
plans to terminate employment with the Company. Except for matters which would
not, individually or in the aggregate, result in a Material Adverse Effect,
(i) there is (A) no unfair labor practice complaint pending or, to the Company’s
knowledge, threatened against the Company before the National Labor Relations
Board, and no grievance or arbitration proceeding arising out of or under
collective bargaining agreements is pending or, to the Company’s knowledge,
threatened, (B) no strike, labor dispute, slowdown or stoppage pending or, to
the Company’s knowledge, threatened against the

 

- 13 -



--------------------------------------------------------------------------------

Company and (C) no union representation dispute currently existing concerning
the employees of the Company and (ii) to the Company’s knowledge, (A) no union
organizing activities are currently taking place concerning the employees of the
Company and (B) there has been no violation of any federal, state, local or
foreign law relating to discrimination in the hiring, promotion or pay of
employees, any applicable wage or hour laws or any provision of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), or the rules and
regulations promulgated thereunder concerning the employees of the Company.

3.19.    Taxes. Except as would not, individually or in the aggregate, result in
a Material Adverse Effect, each of the Company (i) has timely filed all
necessary federal, state, local and foreign income and franchise tax returns (or
timely filed applicable extensions therefor) that have been required to be
filed, and (ii) is not in default in the payment of any taxes which were payable
pursuant to such returns or any assessments with respect thereto, other than any
which the Company is contesting in good faith and for which adequate reserves
have been provided and reflected in the Financial Statements. The Company has no
tax deficiency that has been or, to the knowledge of the Company, is reasonably
likely to be asserted or threatened against it that would, individually or in
the aggregate, result in a Material Adverse Effect. None of the Company has
engaged in any transaction which is a corporate tax shelter or which could be
characterized as such by the Internal Revenue Service or any other taxing
authority.

3.20.    ERISA. Except as would not, individually or in the aggregate, result in
a Material Adverse Effect, (i) the Company is in compliance in all material
respects with all presently applicable provisions of ERISA; (ii) no “reportable
event” (as defined in ERISA) has occurred with respect to any “pension plan” (as
defined in ERISA) for which the Company would have any liability; (iii) the
Company has not incurred and does not expect to incur liability under Title IV
of ERISA with respect to termination of, or withdrawal from, any “pension plan”
or Sections 412 or 4971 of the Code; and (iv) each “pension plan” for which the
Company would have any liability that is intended to be qualified under Section
401(a) of the Code is so qualified in all material respects and nothing has
occurred, whether by action or by failure to act, which would cause the loss of
such qualification.

3.21.    Environmental. The Company (i) is in compliance with any and all
applicable federal, state and local laws, orders, rules, regulations,
ordinances, legally enforceable directives, decrees and judgments or other
legally enforceable requirements of any Governmental Authority relating to the
protection of occupational health and safety (to the extent such health and
safety relate to exposure to hazardous or toxic substances or wastes), the
environment, flora and fauna or to hazardous or toxic substances or wastes,
pollutants or contaminants (“Environmental Laws”) that are applicable to such
entities; (ii) has timely applied for and where received is in compliance with,
all such permits, authorizations or other approvals required of it under
applicable Environmental Laws to conduct their respective businesses as they are
currently being conducted; and (iii) is in compliance with all terms and
conditions of any such received permit, authorization or approval, except in the
case of each of clauses (i), (ii), and (iii) where such noncompliance with
applicable Environmental Laws, such failure to apply for or receive required
permits, authorizations or other approvals or such failure to comply with the
terms and conditions of such received permits, authorizations or approvals would
not, individually or in the aggregate, result in a Material Adverse Effect. The
Company has not received notice of any actual or alleged violation of, or
potential liability under any applicable

 

- 14 -



--------------------------------------------------------------------------------

Environmental Laws regarding the presence, disposal or release of hazardous or
toxic substances or wastes, pollutants or contaminants, except for any such
actual or alleged violation of, or any such potential liability under applicable
Environmental Laws that would, individually or in the aggregate, not result in a
Material Adverse Effect. Except as disclosed in Schedule III, (A) there are no
material governmental proceedings that are pending, or known by the Company to
be threatened, against the Company, under Environmental Laws, and (B) to the
knowledge of the Company, there are no material conditions or occurrences
regarding compliance with applicable Environmental Laws, or liabilities under
applicable Environmental Laws. To the knowledge of the Company, there are no
material costs or liabilities under applicable Environmental Laws arising with
respect to the conduct of the business by each of the Company (including any
capital or operating expenditures required for clean-up, closure of properties
or compliance with applicable Environmental Laws or any permit, authorization or
approval, any related constraints on operating activities and any potential
liabilities to third parties).

3.22.    Insurance. The Company maintains or is covered by insurance provided by
recognized, financially sound and reputable institutions with insurance policies
in such amounts and covering such risks as is adequate for the conduct of its
business and the value of its properties and as is customary for companies
engaged in similar businesses in similar industries. All such insurance is fully
in force on the date hereof and will be fully in force as of the Closing; the
Company is in compliance with the terms of such policies in all material
respects; and none of the Company has received notice from any insurer or agent
of such insurer that capital improvements or other expenditures are required or
necessary to be made in order to continue such insurance; and there are not
claims by the Company under any such policy or instrument as to which any
insurance company is denying liability or defending under a reservation of
rights clause. The Company has no reason to believe that it will not be able to
renew their existing insurance coverage as and when such coverage expires or to
obtain similar coverage from similar insurers as may be necessary to continue
its business at a cost that would not, individually or in the aggregate, have a
Material Adverse Effect. The Company has not been denied any material insurance
policy or coverage for which it has applied. The Company does not insure risk of
loss through any captive insurance, risk retention group, reciprocal group or by
means of any fund or pool of assets specifically set aside for contingent
liabilities.

3.23.    Internal Controls. The Company maintains a system of internal controls
over financial reporting that complies with the requirements of the Exchange Act
and has been designed under the supervision of the Company’s principal executive
and principal financial officers to provide reasonable assurance regarding the
reliability of financial reporting and the preparation of financial statements
for external purposes in accordance with GAAP. The Company maintains internal
accounting controls sufficient to provide reasonable assurances that
(i) transactions are executed in accordance with management’s general or
specific authorization; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain accountability for assets; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.

3.24.    Dividends. Except as prohibited by law, no Subsidiary of the Company is
currently prohibited, directly or indirectly, from paying any dividends to the
Company, from

 

- 15 -



--------------------------------------------------------------------------------

making any other distribution on such Subsidiary’s capital stock, from repaying
to the Company any loans or advances to such Subsidiary from the Company or from
transferring any of such Subsidiary’s property or assets to the Company or any
other Subsidiary of the Company.

3.25.    Disclosure Controls. The Company has established, maintains and
evaluates “disclosure controls and procedures” (as such term is defined in Rule
13a-15(e) and 15d-15(e) under the Exchange Act), which (i) are designed to
ensure that material information relating to the Company is made known to the
Company’s principal executive officer and its principal financial officer by
others within those entities, particularly during the periods in which the
periodic reports required under the Exchange Act are being prepared, (ii) have
been evaluated for effectiveness as of the end of the last fiscal period covered
by the Financial Statements; and (iii) such disclosure controls and procedures
are effective to perform the functions for which they were established. There
are no significant deficiencies or material weaknesses in the design or
operation of internal controls which could adversely affect the Company’s
ability to record, process, summarize, or report financial data to management
and the board of directors of the Company. The Company is not aware of any
fraud, whether or not material, that involves management or other employees who
have a role in the Company’s internal controls; and since the date of the most
recent evaluation of such disclosure controls and procedures, there have been no
significant changes in internal controls or in other factors that could
significantly affect internal controls, including any corrective actions with
regard to significant deficiencies and material weaknesses.

3.26.    Sarbanes-Oxley Act. The Company, and to its knowledge, each of its
directors or officers, in their capacities as such, are in compliance in all
material respects with all applicable effective provisions of the Sarbanes-Oxley
Act and any related rules and regulations promulgated by the SEC. Each of the
principal executive officer and the principal financial officer of the Company
has made all certifications required by Sections 302 and 906 of the
Sarbanes-Oxley Act with respect to all reports, schedules, forms, statements and
other documents required to be filed by him or her with the SEC. For purposes of
the preceding sentence, “principal executive officer” and “principal financial
officer” shall have the meanings given to such terms in the Sarbanes-Oxley Act.

3.27.    Anti-Corruption. Neither the Company nor, to the Company’s knowledge,
any other person associated with or acting on behalf of the Company, including
any director, officer, agent or employee of the Company has, directly or
indirectly, while acting on behalf of the Company (i) used any corporate funds
for unlawful contributions, gifts, entertainment or other unlawful expenses
relating to political activity or failed to disclose fully any contribution in
violation of law, (ii) made any payment to any federal or state governmental
officer or official, or other person charged with similar public or quasi-public
duties in violation of the laws of the United States or any jurisdiction
thereof, (iii) violated or is in violation of any provision of the U.S. Foreign
Corrupt Practices Act of 1977, as amended or (iv) made any bribe, rebate,
payoff, influence payment, kickback or other unlawful payment.

3.28.    Money Laundering Laws. The operations of the Company is and has been
conducted at all times in compliance with applicable financial recordkeeping and
reporting requirements of the Currency and Foreign Transactions Reporting Act of
1970, as amended, the USA PATRIOT Act, money laundering statutes, rules and
regulations thereunder, and related or

 

- 16 -



--------------------------------------------------------------------------------

similar rules, regulations or guidelines, issued, administered or enforced by a
governmental agency (collectively, the “Money Laundering Laws”) and no material
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company with respect to the
Money Laundering Laws is pending or, to the knowledge of the Company, threatened
against the Company.

3.29.    Margin Securities. The Company does not own any “margin securities” as
that term is defined in Regulation U of the Board of Governors of the Federal
Reserve System (the “Federal Reserve Board”), and none of the proceeds of the
sale of the Securities will be used, directly or indirectly, for the purpose of
purchasing or carrying any margin security, for the purpose of reducing or
retiring any indebtedness which was originally incurred to purchase or carry any
margin security or for any other purpose which might cause any of the Securities
to be considered a “purpose credit” within the meanings of Regulation T, U or X
of the Federal Reserve Board.

3.30.    Sanctions. None of the Company or, to the knowledge of the Company,
after due inquiry, any director, officer, agent, employee or affiliate of the
Company is (i) currently subject to or the target of any sanctions administered
or enforced by the Office of Foreign Assets Control of the U.S. Treasury
Department, the U.S. Department of State, the United Nations Security Council,
the European Union, Her Majesty’s Treasury, or other relevant sanctions
authority (collectively, “Sanctions”); or (ii) located, organized or resident in
a country that is the subject of Sanctions (including Cuba, Iran, North Korea,
Sudan, and Syria); and the Company will not, directly or indirectly, use the
proceeds of the offering, or lend, contribute or otherwise make available such
proceeds to any affiliate, subsidiary, joint venture partner or other person or
entity, which, to the Company’s knowledge, will use such proceeds for the
purpose of financing the activities of any person currently subject to or the
target of Sanctions, or in any other manner that will result in a violation by
any person (including any person participating in the transaction whether as an
underwriter, advisor, investor or otherwise) of Sanctions. The Company has not
knowingly engaged in for the past five years, are not now knowingly engaged in,
and will not engage in, any dealings or transactions with any individual or
entity, or in any country or territory, that at the time of the dealing or
transaction is or was the subject or target of Sanctions.

3.31.    No Subsidiaries. The Company has no Subsidiaries other than such that
constitute “Immaterial Subsidiaries” under and as defined in the Indenture.

3.32.    Reliance by the Purchasers. The Company acknowledges that the
Purchasers will rely upon the truth and accuracy of, and the Company’s
compliance with, the representations, warranties, agreements, acknowledgements
and understandings of the Company set forth herein.

4.    Representations and Warranties of the Purchasers. The Purchasers
represents and warrants to the Company as follows:

4.1.    Organization. The Purchasers are duly organized, validly existing and in
good standing under the laws of the jurisdiction of their respective
organization and have the requisite power and authority to own, lease and
operate their respective properties and to carry on their businesses as now
conducted.

 

- 17 -



--------------------------------------------------------------------------------

4.2.    Authorization. The Purchasers have all requisite corporate or similar
power to enter into this Agreement and the other Transaction Agreements to which
they will be a party and to carry out and perform their obligations hereunder
and thereunder. All corporate, member or partnership action on the part of the
Purchasers or their respective stockholders, members or partners necessary for
the authorization, execution, delivery and performance of this Agreement and the
other Transaction Agreements to which they will be a party and the consummation
of the other transactions contemplated herein has been taken. Assuming this
Agreement constitutes the legal and binding agreement of each party hereto other
than the Purchasers, this Agreement constitutes a legal, valid and binding
obligation of the Purchasers, enforceable against the Purchasers in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium and similar laws relating to or affecting
creditors generally or by general equity principles (regardless of whether such
enforceability is considered in a proceeding in equity or at law). Upon their
respective execution by the Purchasers and the other parties thereto and
assuming that they constitute legal and binding agreements of each party thereto
other than the Purchasers, each of the other Transaction Agreements to which the
Purchasers will be a party will constitute a legal, valid and binding obligation
of the Purchasers, enforceable against the Purchasers in accordance with its
terms, except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium and similar laws relating to or affecting creditors
generally or by general equity principles (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

4.3.    No Conflict. The execution, delivery and performance by the Purchasers
of the Transaction Agreements to which it is a party will not conflict with or
result in any violation of or default by the Purchasers (with or without notice
or lapse of time, or both) under (i) any provision of the organizational
documents of the Purchasers or (ii) any agreement or instrument, credit
facility, franchise, license, judgment, order, statute, law, ordinance, rule or
regulations, applicable to the Purchasers or their respective properties or
assets, except, in the case of clause (ii), as would not, individually or in the
aggregate, be reasonably expected to materially delay or hinder the ability of
the Purchasers to perform their obligations under the Transaction Agreements (a
“Purchaser Adverse Effect”).

4.4.    Consents. All consents, approvals, orders and authorizations required on
the part of the Purchasers in connection with the execution, delivery or
performance by the Purchasers of the Transaction Agreements to which it is a
party have been obtained or made, other than (i) the expiration or termination
of the applicable waiting period under the HSR Act or any foreign antitrust
requirements and (ii) such consents, approvals, orders and authorizations the
failure of which to make or obtain, individually or in the aggregate, would not
reasonably be expected to have a Purchaser Adverse Effect.

4.5.    Absence of Litigation. As of the date hereof, there is no action, suit,
proceeding, investigation or inquiry pending or, to the Purchasers’ knowledge,
threatened by or before any Governmental Authority against the Purchasers which,
individually or in the aggregate, would reasonably be expected to have a
Purchaser Adverse Effect, nor are there any

 

- 18 -



--------------------------------------------------------------------------------

orders, writs, injunctions, judgments or decrees outstanding of any court or
Governmental Authority binding upon the Purchasers that would reasonably be
expected to have a Purchaser Adverse Effect.

4.6.    Available Funds. At the Closing, the Purchasers will have all funds
necessary to pay to the Company the purchase price for the Securities being
purchased by the Purchasers pursuant to this Agreement in immediately available
funds.

4.7.    Brokers and Finders. The Purchasers have not retained, utilized or been
represented by any broker or finder in connection with the transactions
contemplated by this Agreement whose fees the Company would be required to pay
(other than pursuant to the reimbursement of expenses provisions of Section 10.7
hereof if applicable).

4.8.    Purchase Entirely for Own Account. The Purchasers are acquiring the
Securities for its own account and not with a view to, or for sale in connection
with, any distribution of the Securities in violation of the Securities Act. The
Purchasers have no present agreement, undertaking, arrangement, obligation or
commitment providing for the disposition of the Securities.

4.9.    Investor Status.

(a)    The Purchasers certify and represent to the Company that the Purchasers
are each an “accredited investor” as defined in Rule 501 of Regulation D
promulgated under the Securities Act.

(b)    The Purchasers (i) have such knowledge and experience in financial and
business matters as to be able to evaluate the risks and merits of its
prospective investment in the Securities and (ii) have the ability to bear the
economic risks of its prospective investment and can afford the complete loss of
such investment.

(c)    The Purchasers (i) have conducted its own investigation of the Company
and the terms of the Securities, (ii) have had access to the Company’s public
filings and to such business, financial and other information as it deems
necessary to make its investment decision, (iii) have been afforded the
opportunity to ask questions of and receive answers from the management of the
Company concerning this investment, and (iv) have sought such accounting, legal
and tax advice as it has considered necessary to make an informed investment
decision with respect to its acquisition of the Securities.

4.10.    Offer and Sale of Securities Not Registered. The Purchasers understand
that the offer and sale of the Securities have not been registered under the
Securities Act, by reason of their issuance by the Company in a transaction
exempt from the registration requirements of the Securities Act, and that the
Securities must continue to be held by the Purchasers unless a subsequent
disposition thereof is registered under the Securities Act or is exempt from
such registration and in each case in accordance with any applicable securities
laws of any state of the United States. The Purchasers understand that the
exemptions from registration afforded by Rule 144 (the provisions of which are
known to it) promulgated under the Securities Act depend on the satisfaction of
various conditions including, but not limited to, as to manner of sale and a
minimum holding period, and on requirements relating to the

 

- 19 -



--------------------------------------------------------------------------------

Company which are outside of the Purchasers’ control and which the Company is
under no obligation and may not be able to satisfy, and that, if applicable,
Rule 144 may afford the basis for sales only in limited amounts. The Purchasers
understand that the purchase of the Securities and other rights afforded to the
Purchasers or their Affiliates pursuant to the Transaction Agreements may deem
the Purchasers and their Affiliated Entities “affiliates” of the Company within
the meaning of Rule 144 and as a result further restrict the Purchasers’ ability
to resell or transfer the Securities under Rule 144.

4.11.    Legends. The Purchasers understand that any certificates evidencing the
shares of Common Stock and the Special Voting Shares issued pursuant to
Section 5.15 or the book-entry accounts maintained by the transfer agent
evidencing ownership of such shares will bear the following legend or
restrictive notation:

“THE OFFER AND SALE OF THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED. THESE SECURITIES MAY NOT BE SOLD, OFFERED
FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF A REGISTRATION STATEMENT IN
EFFECT WITH RESPECT TO THE SECURITIES UNDER SUCH ACT OR PURSUANT TO AN EXEMPTION
FROM REGISTRATION THEREUNDER AND, IN THE CASE OF A TRANSACTION EXEMPT FROM
REGISTRATION, UNLESS SOLD PURSUANT TO RULE 144 UNDER SUCH ACT OR THE ISSUER HAS
RECEIVED DOCUMENTATION REASONABLY SATISFACTORY TO IT THAT SUCH TRANSACTION DOES
NOT REQUIRE REGISTRATION UNDER SUCH ACT.”.

4.12.    Reliance by the Company. The Purchasers acknowledge that the Company
will rely upon the truth and accuracy of, and the Purchasers’ compliance with,
the representations, warranties, agreements, acknowledgements and understandings
of the Purchasers set forth herein.

5.    Covenants.

5.1.    HSR Approval. The Company and the Purchasers acknowledge that one or
more filings under the HSR Act may be necessary in connection with the issuance
of the Conversion Shares upon conversion of the Notes. The Purchasers shall be
solely responsible for determining whether any filings under the HSR Act or any
foreign antitrust requirements may be necessary in connection with any
conversion of Notes held by them and will promptly notify the Company if any
such filing is required. If the Purchasers determine that any such filing is
required, the Purchasers shall not convert the Notes until such time as the
applicable requirements of the HSR Act or such foreign antitrust requirements
have been satisfied and any related approvals, consents or waivers have been
received, or such time as the Purchasers determine that such requirements are no
longer applicable. To the extent reasonably requested, the Company will
cooperate with the Purchasers in timely making or causing to be made all
applications and filings under the HSR Act or any non-U.S. antitrust
requirements in connection with the issuance of the Conversion Shares upon
conversion of Notes held by the Purchasers as promptly as reasonably practicable
or as required by the law of the applicable jurisdiction. The Company shall as
promptly as reasonably practicable provide from time-to-time such information
and documentation regarding the Company as the Purchasers or their assignees may

 

- 20 -



--------------------------------------------------------------------------------

reasonably request in order to determine what non-U.S. antitrust requirements
may exist with respect to any potential conversion of the Notes. The Purchasers
shall be responsible for the payment of the filing fees associated with any such
applications or filings. For the avoidance of doubt, any delivery of the
Conversion Shares upon conversion of the Notes shall be subject to the terms and
conditions of the Indenture.

5.2.    Shares Issuable Upon Conversion. At any time that the Notes are
outstanding, the Company shall cause to be maintained all authorizations
required for the issuance of a number of Conversion Shares which the Company may
be liable to issue upon the conversion of the Notes from time to time remaining
outstanding, in accordance with the terms and conditions of the Notes. All
Conversion Shares delivered upon conversion of the Notes shall be newly issued
shares or shares held in treasury by the Company, shall have been duly
authorized and validly issued and shall be fully paid and non-assessable and
free of any lien and shall not be subject to any pre-emptive rights or similar
rights and shall rank pari passu in all respects with other existing shares of
Common Stock. The Company will cause any Conversion Shares issued upon
conversion of the Notes to be listed with the NYSE MKT or, if the Common Stock
is no longer listed on the NYSE MKT, the primary stock exchange or quotation
system on which the Common Stock is then listed or quoted.

5.3.    Further Assurances. Each party agrees to cooperate with each other and
their respective officers, employees, attorneys, accountants and other agents,
and, generally, do such other reasonable acts and things in good faith as may be
necessary to effectuate the intents and purposes of this Agreement, subject to
the terms and conditions hereof and compliance with applicable law, including
taking reasonable action to facilitate the filing of any document or the taking
of reasonable action to assist the other parties hereto in complying with the
terms hereof. Without limiting the foregoing: the Company shall (x) execute and
deliver the Indenture and engage a trustee under the Indenture and cause such
trustee to execute and deliver the Indenture, and (y) the Company will execute
and deliver to the Purchasers the Registration Rights Agreement.

5.4.    [Reserved].

5.5.    [Reserved].

5.6.    Specific Performance. The Purchasers and the Company agree that
irreparable damage would occur and that the Company and the Purchasers, as
applicable, would not have any adequate remedy at law in the event that any of
the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached, and that money damages or other legal
remedies would not be an adequate remedy for any such failure to perform or
breach. Accordingly, the Purchasers and the Company agree that in the event of
any breach or threatened breach by the Company on the one hand and the
Purchasers on the other hand, of any of their respective covenants or
obligations set forth in this Agreement, the Company and the Purchasers, as
applicable, shall without the necessity of proving the inadequacy of money
damages or posting a bond or other security be entitled to an injunction or
injunctions to prevent breaches or threatened breaches of this Agreement and to
enforce specifically the terms, provisions and covenants contained herein, this
being in addition to any other remedy to which they are entitled at law or in
equity.

 

- 21 -



--------------------------------------------------------------------------------

5.7.    Use of Proceeds. The Company shall use (i) at least $50,000,000 of the
proceeds from the issuance of the securities pursuant to this Agreement solely
to finance the Acquisition and (ii) the remainder of such proceeds for general
corporate purposes.

5.8.    PATRIOT Act. The Company shall use reasonable best efforts to provide
all documentation at least two business days prior to the Closing Date that the
Purchasers or the Purchasers’ financing sources have reasonably determined is
required by United States regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including Title III
of the U.S.A. PATRIOT Act of 2001 to the extent such documentation is requested
by the Purchasers at least ten (10) business days prior to the Closing Date.

5.9.    DTC. The Company will (i) cause the Notes to be eligible for inclusion
in the book-entry settlement system of The Depository Trust Company (the “DTC”)
and (ii) comply with all of its obligation set forth in the representations
letter (and related riders) of the Company to the DTC relating to such
inclusion.

5.10.    [Reserved].

5.11.    Standard of Care; Corporate Opportunities.

(a)    To the fullest extent permitted by the General Corporation Law of the
State of Delaware, the Company acknowledges that: (i) the Purchasers (subject to
the proviso below) and each of their Affiliates, (ii) the Board Nominees (as
defined in the Original Securities Purchase Agreement) and the Observers (as
defined in the Original Securities Purchase Agreement) and (iii) any other
employee, consultant, officer or director of the Company specifically designated
by the Purchasers or one of their respective Affiliates (collectively, the
“Exempt Persons”) shall not make any representations or warranties, express or
implied, in respect of the services to be provided by the Purchasers nor any of
their respective Affiliates hereunder or by virtue of holding Equity Securities
in the Company. In no event will any Exempt Person be liable to the Company or
any of its Affiliates for any act, alleged act, omission or alleged omission
relating to the actions of such Exempt Person in his or her or its capacity as a
director, observer, employee or stockholder of the Company that does not
constitute willful misconduct or bad faith of such Exempt Person.

(b)    In recognition that the Exempt Persons have access to information about
the Company that will enhance such persons’ knowledge and understanding of the
industries in which the Company operates, and currently have and will in the
future have or will consider acquiring, investments in numerous companies with
respect to which each Exempt Person may serve as an advisor, a director or in
some other capacity, and in recognition that the Exempt Persons have myriad
duties to various investors and partners, and in anticipation that the Company,
on the one hand, and the Exempt Persons, on the other hand, may engage in the
same or similar activities or lines of business and have an interest in the same
areas of corporate opportunities, and in recognition of the benefits to be
derived by the Company hereunder and in recognition of the difficulties which
may confront any advisor who desires and endeavors fully to satisfy such
advisor’s duties in determining the full scope of such duties in any particular
situation, the provisions of this Section 5.11(b) are set forth to regulate,
define and guide the

 

- 22 -



--------------------------------------------------------------------------------

conduct of certain affairs of the Company as they may involve the Exempt
Persons, and, except as the Exempt Persons may otherwise agree in writing after
the date hereof:

(i)    the Exempt Persons will have the right (and none of the Exempt Persons
will be liable to the Company or any of its shareholders or Affiliates as a
result of the right of the Exempt Persons): (A) to directly or indirectly engage
in any business (including, any business activities or lines of business that
are the same as or similar to those pursued by, or competitive with, the
Company), (B) to directly or indirectly do business with any client or customer
of the Company, (C) to take any other action that the Exempt Persons believes in
good faith is necessary to or appropriate to fulfill its obligations as
described in the first sentence of this Section 5.11(b) to third parties and
(D) not to communicate or present potential transactions, matters or business
opportunities to the Company, and to pursue, directly or indirectly, any such
opportunity for itself, and to direct any such opportunity to another person or
entity;

(ii)    the Exempt Persons will have no duty (contractual or otherwise) to
communicate or present any corporate opportunities to the Company or any of its
Affiliates (including potential opportunities in the oil and gas industry
generally or that relate directly or indirectly to the Company’s past, current
or future lines of business) or to refrain from any actions specified in Section
5.11(b)(i), and the Company, on its own behalf and on behalf of its Affiliates,
hereby renounce and waive any right to require the Exempt Persons to act in a
manner inconsistent with the provisions of this Section 5.11; and

(iii)    there is no restriction on the Exempt Persons from using such knowledge
and understanding in making investment, voting, monitoring, governance or other
decisions relating to other entities or securities.

5.12.    [Reserved].

5.13.    Notice of Developments. During the Pre-Closing Period, the Company
shall promptly notify the Purchasers of the occurrence of any transaction or
event or series of transactions or events if prior to the Closing as a
consequence to which (a) any representation or warranty made by the Company in
this Agreement was, when made, or has subsequently become, untrue or inaccurate
such that the conditions to Closing set forth in Section 6 hereof would not be
satisfied, (b) the occurrence of any event or series of events that has had or
would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect, (c) any Person asserts that its consent or approval is
required to consummate the transactions contemplated hereby, or (d) the
consummation of the transactions contemplated by this Agreement or the other
Transaction Agreements would reasonably be expected to be prevented or
materially delayed.

5.14.    Interim Operating Covenants. During the Pre-Closing Period, without the
prior written consent of the Purchasers (such consent not to be unreasonably
withheld), the Company shall not:

(a)    take any action which would cause an adjustment to the Conversion Rate
(as defined in the Indenture), if the Notes were outstanding;

 

- 23 -



--------------------------------------------------------------------------------

(b)    take any action that would constitute a violation of Article VII of the
Indenture if such action were to be taken following the Closing;

(c)    incur any Lien (as defined in the Indenture) on any assets, properties or
rights of the Company other than Permitted Business Liens;

(d)    initiate, commence, file, waive, release, assign, settle or compromise
any material action, suit or proceeding relating to any material assets that
would, following the Closing, constitute Collateral (as defined in the Original
Securities Purchase Agreement); or

(e)    authorize, or commit or agree to take, any of the foregoing actions.

5.15.    Conditional Mandatory Repurchase.

(a)    Subject to and following the satisfaction of the Requisite Stockholder
Approval (as defined in the Indenture) pursuant to the terms of the Indenture,
the Company shall repurchase $37,500,000 of the aggregate principal amount of
the Notes (pro rata among the Purchasers as set forth in Schedule I hereof) in
exchange for the issuance of (i) shares of Common Stock in the amount set forth
in Section 5.15(b) hereof and (ii) the Special Voting Shares (pro rata among the
Purchasers as set forth in Schedule I hereof), and the Purchasers shall deliver
to the Company such Notes in such aggregate principal amount, duly endorsed for
transfer to the Company, on a repurchase date set by the Company with not less
than two (2) business days’ notice to the Purchasers but in any event such
repurchase date shall not be later than five (5) business days following the
satisfaction of the Requisite Stockholder Approval.

(b)    The Company shall settle each $1,000 in principal amount of Notes to be
repurchased pursuant to this Section 5.15 by delivering 678.8405 shares of
Common Stock; provided, that if the number of shares of Common Stock deliverable
pursuant to this Section 5.15 upon such settlement is not a whole number, then
such number will be rounded to the nearest whole number.

(c)    The aggregate principal amount of Notes subject to the conditional
mandatory repurchase pursuant to this Section 5.15 shall bear a legend or
restrictive notation indicating that such Notes are subject to a conditional
mandatory repurchase upon the terms and conditions set forth in this Agreement.

(d)    The Purchasers shall receive evidence of the shares of Common Stock and
the Special Voting Shares issued in exchange for the repurchased Notes credited
to book-entry accounts maintained by the Company’s transfer agent, duly issued
by the Company and registered in the name of the Purchasers or the name of any
Affiliate of Ares Management LLC to which the rights and obligations under this
Agreement are assigned prior to the Closing Date consistent with the terms of
this Agreement, free and clear of any liens, other than transfer restrictions
under applicable federal and state securities laws and under this Agreement.
Upon receipt of the repurchased Notes, the Company shall deliver the repurchased
Notes to the Trustee for cancellation pursuant to the terms of the Indenture.

 

- 24 -



--------------------------------------------------------------------------------

(e)    Each of the Purchasers severally agrees not to sell, transfer or
otherwise convey the Notes issued to it that are the subject to the conditional
mandatory repurchase of this Section 5.15 for so long as such Notes remain
subject to such conditional mandatory repurchase.

6.    Conditions Precedent.

6.1.    Conditions to the Obligation of the Purchasers. The obligations of the
Purchasers to consummate the transactions to be consummated at the Closing, and
to purchase and pay for the Securities being purchased by them at the Closing
pursuant to this Agreement, are subject to the satisfaction or waiver of the
following conditions precedent:

(a)    The representations and warranties contained herein of the Company shall
be true and correct on and as of the Closing Date, with the same force and
effect as though made on and as of the Closing Date (it being understood and
agreed by the Purchasers that, in the case of any representation and warranty of
the Company contained herein which is not hereinabove qualified by application
thereto of a materiality standard, such representation and warranty need be true
and correct only in all material respects).

(b)    The Company shall have performed in all material respects all obligations
and conditions herein required to be performed or observed by the Company on or
prior to the Closing Date.

(c)    The Purchasers shall have received a certificate, dated the Closing Date
and signed by the Chief Executive Officer or the Chief Financial Officer of the
Company, certifying on behalf of the Company that the conditions specified in
the foregoing Sections 6.1(a) and (b) have been fulfilled.

(d)    The purchase of and payment for the Notes by the Purchasers shall not be
prohibited or enjoined by any law or governmental or court order or regulation.

(e)    The Company shall have executed and delivered the Supplemental Indenture
in substantially the form attached hereto as Exhibit A to the Purchasers and the
Company shall have executed and delivered the Notes to the Purchasers.

(f)    The Company shall have executed and delivered the Registration Rights
Agreement Amendment in substantially the form attached hereto as Exhibit B to
the Purchasers.

(g)    The Purchasers shall have received from Vinson & Elkins LLP, counsel to
the Company, an opinion in substantially the form attached hereto as Exhibit D.

(h)    [Reserved]

(i)    On or prior to the Closing, each of the conditions to the effectiveness
of the Credit Agreement Amendment shall have been satisfied or waived, the
Company shall have delivered to the Purchasers counterparts to the Credit
Agreement Amendment executed by the Company and the Subsidiaries of the Company
party thereto and the Credit Agreement Amendment shall be in full force and
effect.

 

- 25 -



--------------------------------------------------------------------------------

(j)    The Closing shall occur no earlier than the date that is one (1) business
day following the date of this Agreement and notice thereof shall be provided to
the Purchasers no earlier than the date of this Agreement.

(k)    The transactions contemplated hereby (including the issuance of Common
Stock upon conversion of the Notes) shall have been approved by the Board of
Directors for purposes of Section 203 of the Delaware General Corporation Law in
a manner acceptable to the Purchasers.

(l)    The Company shall have taken all action necessary, in a manner acceptable
to the Purchasers, such that the transactions contemplated hereby (including the
issuance of Common Stock upon conversion of the Notes) will not cause any holder
of any capital stock, or any rights to acquire capital stock, of the Company to
acquire an exercisable right to acquire any preferred stock of the Company
(including pursuant to that certain Rights Agreement, dated as of January 27,
2017, between the Company and American Stock Transfer & Trust Company, LLC, as
rights agent, as the same may be amended or replaced from time to time).

6.2.    Conditions to the Obligation of the Company. The obligation of the
Company to consummate the transactions to be consummated at the Closing, and to
issue and sell to the Purchasers the Securities to be purchased by it at the
Closing pursuant to this Agreement, is subject to the satisfaction or waiver of
the following conditions precedent:

(a)    The representations and warranties contained herein of the Purchasers
shall be true and correct on and as of the Closing Date, with the same force and
effect as though made on and as of the Closing Date (it being understood and
agreed by the Company that, in the case of any representation and warranty of
the Purchasers contained herein which is not hereinabove qualified by
application thereto of a materiality standard, such representation and warranty
need be true and correct only in all material respects).

(b)    The Purchasers shall have performed in all material respects all
obligations and conditions herein required to be performed or observed by the
Purchasers on or prior to the Closing Date.

(c)    The Company shall have received a certificate, dated the Closing Date, on
behalf of the Purchasers, signed by an authorized representative thereof,
certifying on behalf of the Purchasers that the conditions specified in the
foregoing Sections 6.2(a) and (b) have been fulfilled.

(d)    The purchase of and payment for the Securities by the Purchasers shall
not be prohibited or enjoined by any law or governmental or court order or
regulation.

(e)    On or prior to the Closing, the Purchasers shall deliver to the Company
counterparts to the Credit Agreement Amendment executed by the Affiliates of
Ares Management LLC party thereto.

 

- 26 -



--------------------------------------------------------------------------------

7.    Transfer of the Securities.

7.1.    Transfer Requirements.

(a)    During the period commencing on the Closing Date and ending on the
earliest of (x) the six (6) month anniversary of the Closing Date and (y) the
occurrence of any Change in Control or the Company entering into a definitive
agreement with respect to a transaction that would result in a Change in Control
(such period, the “Restricted Period”), the Purchasers may not sell, assign,
transfer or otherwise dispose of (collectively, “Transfer”) any of the
Securities except to (i) an Affiliated Entity, (ii) to the Company or (iii) in
connection with any merger or consolidation or similar transaction to which the
Company is a party or any tender offer for Common Stock. The Company and the
Trustee shall not register any Transfer of the Securities in violation of this
Section 7.1. The Company may, and may instruct any transfer agent for the
Company to, place such stop transfer orders during the Restricted Period as may
be required on the transfer books of the Company in order to ensure compliance
with the provisions of this Section 7.1.

(b)    The restrictions set forth in this Section 7.1 shall be in addition to
the applicable transfer restrictions or other requirements set forth in the
Indenture or the Certificate of Designation and under applicable law, and the
Purchasers acknowledge and agree to be bound thereby.

8.    Termination.

8.1.    Conditions of Termination. Notwithstanding anything to the contrary
contained herein, this Agreement may be terminated at any time before the
Closing (a) by mutual consent of the Company and the Purchasers, or (b) by
either the Company or the Purchasers if the Closing shall not have occurred on
or prior to the date six months from the date hereof.

8.2.    Effect of Termination. In the event of any termination pursuant to
Section 8.1 hereof, this Agreement shall become null and void and have no
effect, with no liability on the part of the Company or the Purchasers, or their
directors, officers, general or limited partners, agents or stockholders, with
respect to this Agreement, except for liability arising from any knowing and
intentional breach by such party of any provision of this Agreement; provided
that Article 9, Section 10.7 and Section 10.14 of this Agreement shall
indefinitely survive any termination of this Agreement.

9.    Indemnification of the Purchasers.

9.1.    General. The Purchasers, their Affiliates and their respective
directors, officers, members, partners, employees and agents (each an
“Indemnified Person”) shall be indemnified by the Company for any and all
losses, claims, damages, penalties, liabilities, fines, judgments, awards,
settlements, costs, fees and expenses (including reasonable attorneys’ fees)
(collectively, “Losses”) to which such Indemnified Persons may become subject as
a result of, arising in connection with, or relating to any Action by any Person
(including any stockholder of the Company regardless of whether such Action is
against a Purchaser) if such Action either (x) alleges a breach of any duty,
right or other obligation by the Company and/or any officers or directors of any
of the foregoing in such capacity or (y) involves a claim or cause of action
with

 

- 27 -



--------------------------------------------------------------------------------

respect to which the Indemnified Persons would not have any liability unless
there were a breach of any duty, right or other obligation by the Company and/or
any officers or directors of any of the foregoing in such capacity, in each case
with respect to any of the transactions contemplated by this Agreement; provided
that the Company will not be liable to indemnify any Indemnified Person for any
such Losses to the extent that such Losses (w) have resulted from an Action by
the Company against the Purchasers in connection with such Purchasers’ breach of
this Agreement, (x) are as a result of an Action brought against the Purchasers
by any Person who is a limited partner of, or other investor in, such Purchasers
in such Person’s capacity as a limited partner of, or other investor in, such
Purchasers, (y) as a result of any Action brought against the Purchasers or
their Affiliates by any Person providing financing to the Purchasers or their
Affiliates in connection with the Purchasers’ or their Affiliates investment in
the Securities.

9.2.    Claims; Disputes. Each Indemnified Person shall give the Company prompt
written notice (an “Indemnification Notice”) of any third party Action it has
actual knowledge of that might give rise to Losses, which notice shall set forth
a description of those elements of such Action of which such Indemnified Person
has knowledge; provided, that any delay or failure to give such Indemnification
Notice shall not affect the indemnification obligations of the Company hereunder
except to the extent the Company is materially prejudiced by such delay or
failure.

9.3.    Opportunity to Defend Third Party Claims. The Company shall have the
right, exercisable by written notice to the applicable Indemnified Person(s)
within thirty (30) days of receipt of the applicable Indemnification Notice, to
select counsel to defend and control the defense of any third party claim set
forth in such Indemnification Notice; provided that the Company shall not be
entitled to so select counsel or control the defense of any claim if (i) such
claim seeks primarily non-monetary or injunctive relief against the Indemnified
Person or alleges any violation of criminal law, (ii) the Company does not,
subsequent to its assumption of such defense in accordance with this
Section 9.3, conduct the defense of the such claim actively and diligently,
(iii) such claim includes as the named parties both the Company and the
applicable Indemnified Person(s) and such Indemnified Persons reasonably
determine upon the advice of counsel that representation of all such Indemnified
Persons by the same counsel would be prohibited by applicable codes of
professional conduct, or (iv) in the event that, based on the reasonable advice
of counsel for the applicable Indemnified Person(s), there are one or more
material defenses available to the applicable Indemnified Person(s) that are not
available to the Company. If the Company does not assume the defense of any
third party claim in accordance with this Section 9.3, the applicable
Indemnified Person(s) may continue to defend such claim at the sole cost of the
Company and the Company may still participate in, but not control, the defense
of such third party claim at the Company’s sole cost and expense.

9.4.    Settlement. No Indemnified Person shall consent to a settlement of, or
the entry of any judgment arising from, any such claim, without the prior
written consent of the Company (such consent not to be unreasonably withheld,
conditioned or delayed). Except with the prior written consent of the applicable
Indemnified Person(s) (such consent not to be unreasonably withheld, conditioned
or delayed), the Company, in the defense of any such claim, shall not consent to
the entry of any judgment or enter into any settlement that (i) provides for
injunctive or other nonmonetary relief affecting any Indemnified Person;
(ii) does not include as an unconditional term thereof the giving by each
claimant or plaintiff to each such Indemnified

 

- 28 -



--------------------------------------------------------------------------------

Person(s) of an unconditional release of such Indemnified Person(s) from all
liability with respect to such Action; or (iii) includes any admission of fault
or culpability or a failure to act by or on behalf of any Indemnified Person. In
any such third party claim where the Company has assumed control of the defense
thereof, the Company shall keep the applicable Indemnified Person(s) informed as
to the status of such claim at all stages thereof (including all settlement
negotiations and offers), promptly submit to such Indemnified Person(s) copies
of all pleadings, responsive pleadings, motions and other similar legal
documents and paper received or filed in connection therewith, permit such
Indemnified Person(s) and their respective counsels to confer with the Company
and its counsel with respect to the conduct of the defense thereof, and permit
such Indemnified Person(s) and their respective counsel(s) a reasonable
opportunity to review all legal papers to be submitted prior to their
submission.

10.    Miscellaneous Provisions.

10.1.    Public Statements or Releases. No party to this Agreement shall make
any public announcement with respect to the existence or terms of this Agreement
or the transactions provided for herein without the prior approval of the other
parties, which shall not be unreasonably withheld or delayed, other than a
statement consistent with public announcements that were previously made by a
party hereto in accordance with this Section 10.1. Notwithstanding the
foregoing, nothing in this Section 10.1 shall prevent any party from making any
public announcement it considers necessary in order to satisfy its obligations
under the law or under the rules of any national securities exchange.

10.2.    Interpretation. The words “hereof,” “herein” and “hereunder” and words
of similar import when used in this Agreement will refer to this Agreement as a
whole and not to any particular provision of this Agreement, and section and
subsection references are to this Agreement unless otherwise specified. The
headings in this Agreement are included for convenience of reference only and
will not limit or otherwise affect the meaning or interpretation of this
Agreement. Whenever the words “include,” “includes” or “including” are used in
this Agreement, they will be deemed to be followed by the words “without
limitation.” The phrases “the date of this Agreement,” “the date hereof” and
terms of similar import, unless the context otherwise requires, will be deemed
to refer to the date set forth in the first paragraph of this Agreement. The
meanings given to terms defined herein will be equally applicable to both the
singular and plural forms of such terms. All matters to be agreed to by any
party hereto must be agreed to in writing by such party unless otherwise
indicated herein. References to agreements, policies, standards, guidelines or
instruments, or to statutes or regulations, are to such agreements, policies,
standards, guidelines or instruments, or statutes or regulations, as amended or
supplemented from time to time (or to successors thereto).

10.3.    Notices. Any notices or other communications required or permitted to
be given hereunder shall be in writing and shall be deemed to be given when
delivered in person or by private courier with receipt, if (for those parties
that have included a fax number below) telefaxed when verbal or email
confirmation from the recipient is received, if delivered by email

 

29



--------------------------------------------------------------------------------

to each of the indicated email addresses when verbal or email confirmation is
received, or three (3) days after being deposited in the United States mail,
first-class, registered or certified, return receipt requested, with postage
paid and:

(a) If to the Company, addressed as follows:

Gastar Exploration Inc.

1331 Lamar Street, Suite 650

Houston, TX 77010

  Attention: J. Russell Porter and Michael Gerlich

  E-mail: rporter@gastar.com

            mgerlich@gastar.com

with a copy (which shall not be deemed notice)to:

Vinson & Elkins LLP

1001 Fannin Street, Suite 2500

Houston, TX 77002

  Attention: T. Mark Kelly, David H. Stone and James M. Prince

  Email: mkelly@velaw.com

            dstone@velaw.com

            jprince@velaw.com

(b) If to the Purchasers, addressed as follows:

Ares Management LLC

2000 Avenue of the Stars, 12th Floor

Los Angeles, CA 90067

  Attention: Nate Walton, Jesse Yanocha, Preston Hayes and Eric Waxman

  Email: walton@aresmgmt.com

            jyanocha@aresmgmt.com

            phayes@aresmgmt.com

            ewaxman@aresmgmt.com

with a copy (which shall not be deemed notice) to:

811 Main Street, Suite 3700

Houston, TX 77002

  Facsimile: (713) 546-5401

  Attention: Michael Chambers and Greg Rodgers

  Email: michael.chambers@lw.com

            greg.rodgers@lw.com

Any Person may change the address to which notices and communications to it are
to be addressed by notification as provided for herein.

10.4.    Severability. If any part or provision of this Agreement is held
unenforceable by a court of competent jurisdiction, the remainder of this
Agreement shall remain in full force and effect and shall be binding upon the
parties hereto so long as the economic or legal substance of the transactions
contemplated hereby is not effected in any manner materially adverse to any
party. Upon such determination, the parties shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties in
order that the

 

- 30 -



--------------------------------------------------------------------------------

transactions contemplated hereby be consummated as originally contemplated to
the fullest extent possible. Notwithstanding the foregoing, the parties intend
that the provisions of Section 10.14 be construed as integral provisions of this
Agreement and that all such provisions shall not be severable in any manner.

10.5.    Governing Law; Submission to Jurisdiction; Venue; Waiver of Trial by
Jury.

(a)    This Agreement shall be governed by, and construed in accordance with,
the laws of the State of New York.

(b)    Each of the parties hereto hereby irrevocably and unconditionally:

(i)    submits for itself and its property in any legal action or proceeding
relating solely to this Agreement or the transactions contemplated hereby, to
the non-exclusive, general jurisdiction of the Supreme Court of the State of New
York, County of New York or the United States Federal District Court sitting for
the Southern District of New York (and appellate courts thereof);

(ii)    consents that any such action or proceeding may be brought in such
courts, and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same to the extent permitted by applicable law;

(iii)    agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the party, as the case
may be, at its address set forth in Section 10.3 or at such other address of
which the other party shall have been notified pursuant thereto;

(iv)    agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction for recognition and enforcement of any judgment or if
jurisdiction in the courts referenced in the foregoing clause (i) are not
available despite the intentions of the parties hereto;

(v)    agrees that final judgment in any such suit, action or proceeding brought
in such a court may be enforced in the courts of any jurisdiction to which such
party is subject by a suit upon such judgment, provided that service of process
is effected upon such party in the manner specified herein or as otherwise
permitted by law;

(vi)    agrees that to the extent that such party has or hereafter may acquire
any immunity from jurisdiction of any court or from any legal process with
respect to itself or its property, such party hereby irrevocably waives such
immunity in respect of its obligations under this Agreement, to the extent
permitted by law; and

(vii)    irrevocably and unconditionally waives trial by jury in any legal
action or proceeding in relation to this Agreement.

 

- 31 -



--------------------------------------------------------------------------------

10.6.    Waiver. No waiver of any term, provision or condition of this
Agreement, whether by conduct or otherwise, in any one or more instances, shall
be deemed to be, or be construed as, a further or continuing waiver of any such
term, provision or condition or as a waiver of any other term, provision or
condition of this Agreement.

10.7.    Expenses. The Company shall reimburse the Purchasers, in an amount not
to exceed $150,000, for their reasonable and documented out-of-pocket fees and
expenses, including the fees and expenses of attorneys employed by the
Purchasers, incurred in connection with the proposed investment in the
Securities, the negotiation of the Transaction Agreements or the consummation of
the transactions contemplated thereby. Following the Closing, the Company shall
pay such fees and expenses upon receipt from the Purchasers of written notice
detailing such fees and expenses, together with appropriate supporting
documentation evidencing the calculation of the amount of such fees and
expenses. For the avoidance of doubt, this Section 10.7 shall not affect the
Company’s obligations under Section 9.1.

10.8.    Assignment. None of the parties may assign its rights or obligations
under this Agreement or designate another Person (i) to perform all or part of
its obligations under this Agreement or (ii) to have all or part of its rights
and benefits under this Agreement, in each case without the prior written
consent of (x) the Company and (y) the Purchasers; provided, unless otherwise
expressly provided in any other provision of this Agreement, that the Purchasers
may assign their rights and obligations under this Agreement to one or more of
its Affiliated Entities without the prior written consent of the Company. In the
event of any assignment in accordance with the terms of this Agreement, the
assignee shall specifically assume and be bound by the provisions of the
Agreement by executing a writing agreeing to be bound by and subject to the
provisions of this Agreement and shall deliver an executed counterpart signature
page to this Agreement.

10.9.    Confidential Information.

(a)    The Purchasers acknowledge that from time to time, the Purchasers may be
given access to non-public, proprietary information with respect to the Company
(“Confidential Information”). For purposes hereof, for the Purchasers,
Confidential Information does not include, however, (i) information which is or
becomes generally available to the public in accordance with law other than as a
result of a disclosure by the Purchasers or their directors, managing members,
officers, employees, agents, legal counsel, financial advisors, accounting
representatives or potential funding sources (“Representatives”) or their
Affiliates, subsidiaries or franchisees in violation of this Section 10.9 or any
other confidentiality agreement to which the Company is a party or beneficiary,
(ii) is, or becomes, available to the Purchasers on a non-confidential basis
from a source other than the Company or any of its Affiliates or any of its
Representatives, provided, that such source was not known to the Purchasers
(after reasonable investigation) to be bound by a confidentiality agreement
with, or any other contractual, fiduciary or other legal obligation of
confidentiality to, us or any of our subsidiaries or any of the Company’s
representatives, (iii) is already in the Purchasers’ possession (other than
information furnished by or on behalf of the Company or directors, officers,
employees, representatives and/or agents of the Company), or (iv) is
independently developed by the Purchasers without violating any of the
confidentiality terms herein. The Purchasers agree (i) except as required by law
or regulatory or legal process, to keep all

 

- 32 -



--------------------------------------------------------------------------------

Confidential Information confidential and not to disclose or reveal any such
Confidential Information to any Person other than to its Affiliates and its and
their respective Representatives who need to know the Confidential Information
for the purpose of evaluating, monitoring or taking any other action with
respect to the investment by the Purchasers in the Securities and to cause those
Affiliates and Representatives to observe the terms of this Section 10.9 and
(ii) not to use Confidential Information for any purpose other than in
connection with evaluating, monitoring or taking any other action with respect
to the investment by the Purchasers in the Securities.

(b)    The Purchasers acknowledge that the United States securities laws
prohibit any person who has received material, nonpublic information regarding
the Company from the Company from purchasing or selling securities of the
Company and the Purchasers agree that for as long as the Purchasers possess any
Confidential Information that is material to the Company it will not purchase or
sell any securities of the Company in violation of such laws.

10.10.    Third Parties. Nothing in this Agreement, express or implied, is
intended to confer on any Person other than the parties to this Agreement any
rights, remedies, claims, benefits, obligations or liabilities under or by
reason of this Agreement, and no Person that is not a party to this Agreement
(including any partner, member, shareholder, director, officer, employee or
other beneficial owner of any party to this Agreement, in its own capacity as
such or in bringing a derivative action on behalf of a party to this Agreement)
shall have any standing as a third party beneficiary with respect to this
Agreement or the transactions contemplated hereby; provided that (x) Article 9
shall be for the benefit of and shall be enforceable by each of the Indemnified
Persons, (y) Section 10.14 shall be for the benefit of and shall be enforceable
by each of the Specified Persons and (z) all of the provisions of this Agreement
are for the benefit of and shall be enforceable by any Affiliated Entity that
owns any Securities.

10.11.    Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.

10.12.    Entire Agreement; Amendments. This Agreement, the other Transaction
Agreements and that certain side letter agreement regarding tax matters, dated
as of the Closing Date, among the Company and the Purchasers constitute the
entire agreement between the parties hereto respecting the subject matter hereof
and supersedes all prior agreements, negotiations, understandings,
representations and statements respecting the subject matter hereof, whether
written or oral. No modification, alteration, or change in any of the terms of
this Agreement shall be valid or binding upon the parties hereto unless made in
writing and duly executed by the Company and the Purchasers. The Company, on the
one hand, and the Purchasers, on the other hand, may by an instrument signed in
writing by such parties waive the performance, compliance or satisfaction by the
Purchasers or the Company, respectively, with any term or provision hereof or
any condition hereto to be performed, complied with or satisfied by the
Purchasers or the Company, respectively.

10.13.    Survival. Except with respect to the representations and warranties
contained in Section 3.1, Section 3.4, Section 3.5, Section 3.6(ii),
Section 3.10, Section 3.12,

 

- 33 -



--------------------------------------------------------------------------------

Section 3.13 and Section 3.14 (which shall survive until the applicable statute
of limitations), the representations and warranties contained in this Agreement
shall terminate upon the first to occur of (x) the twelve (12) month anniversary
of the Closing or (y) the termination of this Agreement pursuant to Section 8.1
hereof.

10.14.    Recourse.

(a)    Notwithstanding anything to the contrary in this Agreement and without
diminution of the rights to seek specific performance as acknowledged and
granted in Section 5.6, the Purchasers’ liability for any liability, loss,
damage or recovery of any kind (including special, exemplary, consequential,
indirect or punitive damages or damages arising from loss of profits, business
opportunities or goodwill, diminution in value or any other losses or damages,
whether at law, in equity, in contract, in tort or otherwise) arising under or
in connection with any breach of this Agreement (whether willfully,
intentionally, unintentionally or otherwise) or the failure of the Closing to
occur for any reason or otherwise in connection with the transactions
contemplated by any Transaction Agreement or in respect of any oral
representations made or alleged to have been made in connection therewith shall
be no greater than $7,500,000 and the Purchasers shall have no further liability
or obligation relating to or arising out of this Agreement or the transactions
contemplated hereby or any other Transaction Agreement in excess of such amount.

(b)    Notwithstanding the fact that the Purchasers are limited partnerships, by
their acceptance of the benefits of this Agreement, the Company acknowledges and
agrees that it has no right of recovery against, no recourse shall be had
against and no personal liability shall attach to, any former, current and
future direct or indirect equityholders, controlling persons, stockholders,
directors, officers, employees, agents, Affiliates, members, managers, general
or limited partners, attorneys or other representatives of the Purchasers, or
any of their respective successors or assignees or any of the former, current
and future direct or indirect equityholders, controlling persons, stockholders,
directors, officers, employees, agents, Affiliates, members, managers, general
or limited partners, lenders, attorneys or other representatives or successors
or assignees of any of the foregoing (in each a “Specified Person” and together,
the “Specified Persons”), whether by or through attempted piercing of the
corporate (or limited liability company or limited partnership) veil, by or
through a claim (whether at law or equity in tort, contract or otherwise) by or
on behalf any of the Specified Person, by the enforcement of any assessment or
by any legal or equitable proceeding, by virtue of any applicable law, or
otherwise, except, for the avoidance of doubt, for its rights to recover from
the Purchasers (but not any other Person) under and to the extent provided in
this Agreement; it being agreed and acknowledged that no personal liability
whatsoever shall attach to, be imposed on or otherwise be incurred by any
Specified Person for any obligation of the Purchasers or any of their successors
or permitted assigns under this Agreement or any documents or instrument
delivered in connection herewith or in respect of any oral representations made
or alleged to have been made in connection herewith or for any claim (whether at
law or in equity or in tort, contract or otherwise) based on, in respect of, or
by reason of such obligation or their creation. Recourse against the Purchasers
under this Agreement subject to the limitations and conditions set forth herein,
together with any right to specific performance pursuant to Section 5.6 of this
Agreement, shall be the sole and exclusive remedy of the Company and all of its
Affiliates against the Purchasers and any Specified Person

 

- 34 -



--------------------------------------------------------------------------------

in respect of any liabilities or obligations arising under, or in connection
with, this Agreement or in connection with the failure of the Closing to be
consummated for any reason or in respect of any representations made or alleged
to be made in connection therewith, whether at law or in equity, in contract, in
tort or otherwise. Nothing set forth in this Agreement shall confer or give or
shall be construed to confer or give to any Person other than the Company
(including any Person acting in a representative capacity) any rights or
remedies against any Person other than the Purchasers as expressly set forth
herein.

10.15.    Amendments to Original Securities Purchase Agreement. The parties
hereto, being all the parties to the Original Securities Purchase Agreement,
hereby acknowledge and agree that on and after the Closing Date (a) each
reference to “(including for this purpose all Conversion Shares issuable upon
conversion of the Notes assuming such Notes were converted entirely into Common
Stock at such time)” in Sections 5.4(e), 5.10(a), 5.10(g) and 5.12 of the
Original Securities Purchase Agreement shall be deemed to include the Conversion
Shares issuable upon conversion of the Notes purchased hereby assuming such
Notes were converted entirely into Common Stock at such time, (b) (i) shares of
Common Stock and Special Voting Shares issued by the Company in accordance with
Section 5.15 hereof and (ii) securities issued pursuant to the conversion,
exercise or exchange of the Notes purchased hereby shall be deemed “Excluded
Stock” within the meaning of the Original Securities Purchase Agreement and
(c) any Preferred Director elected to the Board of Directors pursuant to the
Certificate of Designation, or appointed in lieu of such election at the request
of the holders of a majority of the issued and outstanding Special Voting
Shares, shall constitute a “Board Nominee” under Section 5.4 of the Original
Securities Purchase Agreement, it being understood that the right to nominate a
Board Nominee to the Board of Directors under such Section 5.4 shall not
increase the number of Preferred Directors that may at any one time serve on the
Board of Directors pursuant to the Certificate of Designation. The Original
Securities Purchase Agreement is hereby deemed amended by this Section 10.15.

[Remainder of Page Intentionally Left Blank.]

 

- 35 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

COMPANY: GASTAR EXPLORATION INC. By:  

/s/ Michael A. Gerlich

  Name:   Michael A. Gerlich   Title:   Senior Vice President, Chief Financial
Officer and Corporate Secretary

 

[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

PURCHASERS: AF V ENERGY I AIV A1, L.P. AF V ENERGY I AIV A2, L.P. AF V ENERGY I
AIV A3, L.P. AF V ENERGY I AIV A4, L.P. AF V ENERGY I AIV A5, L.P. AF V ENERGY I
AIV A6, L.P. AF V ENERGY I AIV A7, L.P. AF V ENERGY I AIV A8, L.P. AF V ENERGY I
AIV A9, L.P. AF V ENERGY I AIV A10, L.P. AF V ENERGY I AIV A11, L.P. AF V ENERGY
I AIV A12, L.P. AF V ENERGY I AIV A13, L.P. AF V ENERGY I AIV B1, L.P. By:   AF
V ENERGY I AIV GP, L.P.,  

as general partner

By:  

/s/ Nathan Walton

  Name: Nathan Walton   Title:   Authorized Signatory

 

[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

SCHEDULE I

PURCHASERS AND PURCHASED SECURITIES

 

Purchaser Name

  

Principal Amount of
Notes to be Purchased

    

Number of Preferred
Shares

 

AF V Energy I AIV A1 L.P.

   $ 3,726,000        99.00  

AF V Energy I AIV A2 L.P.

   $ 3,692,000        98.00  

AF V Energy I AIV A3 L.P.

   $ 3,698,000        99.00  

AF V Energy I AIV A4 L.P.

   $ 3,716,000        99.00  

AF V Energy I AIV A5 L.P.

   $ 3,736,000        100.00  

AF V Energy I AIV A6 L.P.

   $ 3,712,000        99.00  

AF V Energy I AIV A7 L.P.

   $ 3,630,000        97.00  

AF V Energy I AIV A8 L.P.

   $ 3,678,000        98.00  

AF V Energy I AIV A9 L.P.

   $ 3,726,000        99.00  

AF V Energy I AIV A10 L.P.

   $ 3,726,000        99.00  

AF V Energy I AIV A11 L.P.

   $ 3,678,000        98.00  

AF V Energy I AIV A12 L.P.

   $ 3,632,000        97.00  

AF V Energy I AIV A13 L.P.

   $ 4,376,000        117.00  

AF V Energy I AIV B1 L.P.

   $ 26,274,000        701.00     

 

 

    

 

 

 

TOTAL:

   $ 75,000,000        2,000.00     

 

 

    

 

 

 

The above Notes shall be issued to each of the above named Purchasers as two
physical notes of equal principal amount, with one of the two Notes issued to
each Purchaser designated by legend or restrictive notation as set forth in
Section 5.15 of this Agreement. The Notes will provide that interest will accrue
commencing on the issuance date of such Notes.



--------------------------------------------------------------------------------

SCHEDULE II

LITIGATION MATTERS

 

  1. Gastar Exploration Inc. v. Christopher McArthur (Cause No.: 2015-77605)
157th Judicial District Court, Harris County, Texas. On December 29, 2015,
Gastar Exploration Inc. (“Gastar”) filed suit against Christopher McArthur
(“McArthur”) in the District Court of Harris County, Texas. Gastar alleges
tortious interference with an existing contract. McArthur has filed a general
denial.

 

  2. Torchlight Energy Resources, Inc., Torchlight Energy, Inc. v. Husky
Ventures, Inc., et al., (Cause No. 429-01961-2016) 429th Judicial District Court
in Collin County, Texas. Torchlight Energy Resources, Inc. and Torchlight
Energy, Inc. (collectively “Torchlight”) brought a lawsuit against Gastar, two
of its executive officers, its chairman of the board of directors and a former
director of Gastar on May 3, 2016 in Collin County, Texas. Torchlight alleges
multiple causes of action against Gastar and its officers and directors arising
out of the sale of Torchlight’s assets and other business dealings it had with
Husky Ventures, Inc.

 

  3. Eagle Natrium, LLC v. Gastar Exploration USA, Inc., G.D. No. 14-007208
pending in Allegheny County, Pennsylvania. Gastar filed a commercial tort claim
against Eagle Natrium, LLC claims for lost revenues, rig up costs and rig down
damages of approximately $6 million.



--------------------------------------------------------------------------------

SCHEDULE III

ENVIRONMENTAL MATTERS

None.



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF SUPPLEMENTAL INDENTURE

See attached.



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF REGISTRATION RIGHTS AGREEMENT AMENDMENT

See attached.



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF CREDIT AGREEMENT AMENDMENT

See attached.



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF CORPORATE LEGAL OPINION OF VINSON & ELKINS LLP

See attached.



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF CERTIFICATE OF DESIGNATION

See attached.